--------------------------------------------------------------------------------

Exhibit 10.66
EXECUTION VERSION

PURCHASE AGREEMENT

BY AND BETWEEN

 

PAYLETTERHOLDINGS LLC.

AS PURCHASER

 

AND

 

NET 1 APPLIED TECHNOLOGIES NETHERLANDS B.V.

AS SELLER

 

DATED JANUARY 23, 2020

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I  DEFINITIONS 1 1.1. Defined Terms 1 1.2. Construction. 10     ARTICLE
II PURCHASE AND SALE 11 2.1. Purchase and Sale. 11 2.2. Purchase Price 11
2.3. Leakage 13 2.4. Expert Determination. 14 2.5 Completion. 15 2.6 Completion
Deliverables 15     ARTICLE III  WARRANTIES 16 3.1. Warranties of the Seller
relating to the Seller and the Ownership Interest. 16 3.2. Warranties of the
Seller relating to the Group Companies. 17 3.3. Warranties of the Purchaser. 26
    ARTICLE IV COVENANTS 28 4.1. Conduct of Business Prior to Completion. 28
4.2. Best Efforts; Cooperation and Assistance. 28 4.3. Access to Records. 29
4.4. Replacement of Directors. 29 4.5. Purchaser Financing. 30
4.6. Confidentiality; Public Announcements. 30 4.7. Employee Matters. 31
4.8 Director and Officer Liability and Indemnification. 31 4.9 Further
Assurances. 32     ARTICLE V CONDITIONS PRECEDENT 32 5.1. Conditions Precedent
to the Obligations of the Seller to Sell the Ownership Interest 32
5.2. Conditions Precedent to the Obligations of the Purchaser to Purchase the
Ownership Interest 32     ARTICLE VI INDEMNIFICATION 33 6.1. Indemnification 33
6.2. Survival. 33 6.3. Limitations on Liability 33 6.4. Claims for
Indemnification 35 6.5. W&I Insurance 36 6.6. W&I Insurance Covenants. 37
6.7. Sole and Exclusive Remedy. 37 6.8. Adjustment to Purchase Price. 38    
ARTICLE VII TERMINATION 38 7.1 Termination. 38 7.2 Effect of Termination. 38    
ARTICLE VIII MISCELLANEOUS 39 8.1 Entire Agreement. 39 8.2 Assignment 39 8.3 Tax
and Expenses. 39 8.4 No Right of Off-set/Set-off. 39 8.5 Governing Law and
Dispute Resolution. 39 8.6 Amendments and Waivers; Remedies Cumulative. 40
8.7 Severability. 40 8.8 Notices. 40 8.9 Counterparts 41 8.10 No Third Party
Beneficiary 41 8.11 Language. 41

 

--------------------------------------------------------------------------------

SCHEDULE A CONDUCT OF BUSINESS PRIOR TO COMPLETION   SCHEDULE B SELLER
DISCLOSURE SCHEDULES   EXHIBIT 2.3(C) FORM PLEDGE AGREEMENT   EXHIBIT 4.4(A)
FORM RESIGNATION LETTER  

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this "Agreement") is made and entered into on this 23rd
day of January 2020 by and between:

(i) PayletterHoldings LLC., a company established and existing under the laws of
Korea with its registered office at 223, Yeoksam-ro, Gangnam-gu, Seoul, 06224,
Korea (the "Purchaser"); and

(ii) NET 1 Applied Technologies Netherlands B.V., a company established and
existing under the laws of the Netherlands with its registered office at
Strawinkylaan 3105, 1077ZX, Amsterdam, Netherlands (the "Seller").

The Purchaser and the Seller are hereinafter referred to each as a "Party" and
collectively as the "Parties".

WITNESSETH:

WHEREAS, the Seller owns 29,910 units, par value KRW 5,000 per unit, of NET 1
Applied Technologies Korea Limited, a limited liability company (yuhan-hoesa in
Korean) organized and existing under the laws of Korea with its registered
office at 5Fl., 11, Teheran-ro 107-gil, Gangnam-gu, Seoul, Korea (the
"Company"), representing 100% of the total equity interest of the Company (the
"Ownership Interest"); and

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Seller desires to sell and transfer to the Purchaser, and the
Purchaser desires to acquire and purchase from the Seller, the Ownership
Interest (the "Transaction").

NOW, THEREFORE, in consideration of the premises and of the mutual terms,
conditions and agreements set forth herein, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

1.1.1.1.  Defined Terms.  As used in this Agreement, the following terms shall
have the meanings ascribed to such terms below.

"Action" means any action, suit, arbitration, appeal, petition, claim, mediation
or other proceeding, whether civil or criminal, before any Governmental
Authority, whether brought by such Governmental Authority or any third Person,
or any inquiry or investigation by any Governmental Authority.

"Affiliate" means, in respect of a Person, any other Person if it directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For the purposes of this definition, "control" means (a) direct or
indirect ownership of Equity Interest, possessing more than fifty percent (50%)
of the voting power of a Person or (b) the ability, either directly or
indirectly, to direct or cause the direction of or to influence the direction of
that Person or the management of that Person, whether through ownership of
voting securities or by contract or otherwise.

1

--------------------------------------------------------------------------------

"Agreement" has the meaning set forth in the preamble.

"Anti-Corruption and Anti-Bribery Laws" means, collectively, (i) the principles
set out in, and all national and international laws enacted to implement, the
Organization for Economic Cooperation and Development Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions; (ii)
the Foreign Corrupt Practices Act of 1977 (U.S.), as amended, or any rules or
regulations thereunder; (iii) the UK Bribery Act 2010; and (iv) any other
applicable anti-corruption and/or anti-bribery laws, regulations or orders of
any Governmental Authority of any jurisdiction applicable to any Group Company
and/or the Seller, including Laws that prohibit the corrupt payment, offer,
promise, or authorization of the payment or transfer of anything of value
(including gifts or entertainment), directly or indirectly, to any Government
Official or any other Person to influence action by such Person or otherwise
obtain a business advantage, such as the Anti-Corruption and Bribery Prohibition
Act, the Improper Solicitation and Graft Act, the Public Officials Ethics Act,
and the Specialized Credit Finance Business Act.

"Base Purchase Price" has the meaning set forth in Section 2.2(a)(ii).

"Business Assets" has the meaning set forth in Section 3.2(j)(i).

"Business Day" means any day other than (i) any Saturday or Sunday or (ii) any
other day on which banks located in Korea or South Africa are required or
authorized by Law to be closed for business.

"Business Intellectual Property" has the meaning set forth in Section 3.2(p)(i).

"Business Systems" means all computer, hardware, software, systems, websites,
networks and other information technology and communication assets and equipment
used or held for use in the business of the Group Companies as currently
conducted (and all data stored therein or processed thereby) or to develop
manufacture, provide, distribute, support, maintain or test any product or
service of the business of the Group Companies, whether located on the premises
on any Owned Real Property or Leased Property or hosted at a third-party site.

"Capital Gains Tax" means all Taxes imposed by any Governmental Authority in
Korea on or by reference to capital gains in respect of the sale and purchase of
the Ownership Interest as contemplated hereby.

"CGT Withholding" has the meaning set forth in Section 2.2(e)(i).

"Company" has the meaning set forth in the recitals.

"Company Financial Statements" means the non-consolidated unaudited financial
statements of the Company as of and for the fiscal year ended June 30, 2019.

"Competing Transaction" has the meaning set forth in Section 4.10. 

"Competition Laws" shall mean any Laws, including the Monopoly Regulation and
Fair Trade Act of Korea, relating to the regulation of monopolies or competition
in any jurisdiction.

2

--------------------------------------------------------------------------------

"Completion" has the meaning set forth in Section 2.5.

"Completion Date" means the date on which the Completion actually occurs.

"Completion Payment" has the meaning set forth in Section 2.2(d).

"Contract" means, with respect to a Person, any written or oral agreement,
contract, deed, instrument (including indenture, note, bond, loan or credit
agreement, instrument, lease, mortgage, deed of trust, license and commitment)
and binding understanding, including all amendments, supplements and
modifications thereto, whether or not in writing.

"Contract Deposit" has the meaning set for in Section 2.2(b).

"Covered Persons" has the meaning set forth in Section 4.9. 

"Data Room" means the electronic documentation site established by Ansarada on
behalf of the Seller in connection with the Transaction.

"Debt Financing" has the meaning set forth in Section 3.3(d)(ii).

"Direct Claim" has the meaning set forth in Section 6.4(b).

"Director List" has the meaning set forth in Section 4.5(a).

"Employees" means all employees, directors and/or officers of the Group
Companies.

"Employee Benefit Plans" means any bonus, overtime, deferred compensation,
pension, profit sharing, stock option, employee stock purchase, severance pay,
leave, vacation, health, disability or accident insurance plan, housing, or
other employee benefit plans applicable to any Employees.

"Employee Group" means any body of which any Employees are members or which
represents any of them in matters relating to their employment.

"Encumbrance" means any and all liens, charges, security interests, mortgages,
pledges or other encumbrances, right of way, conditional sale, easement, option,
warrant, purchase right, right of first refusal, security interest, other title
retention agreement of any kind or nature, or other restriction of any kind or
character whatsoever, including any restriction on use, voting (in the case of
any security), transfer, receipt of income or exercise of any other attribute of
ownership.

"Enterprise Value" means the enterprise value agreed between the Parties as USD
212,018,644.

"Equity Financing" has the meaning set forth in Section 3.3(d)(ii).

"Equity Interest" means, with respect to any Person, any capital stock,
membership interest, unit of participation or other similar interest (however
designated) in such Person.

3

--------------------------------------------------------------------------------

"Excess CGT Withholding Amount" has the meaning set forth in Section 2.2(e)(iv).

"Financing Commitments" has the meaning set forth in Section 3.3(d)(ii).

"Fundamental Warranties" means those warranties of the Seller contained in
Sections 3.1(a), 3.1(b), 3.1(c) and 3.1(d). 

"GAAP" means generally accepted accounting principles in the relevant
jurisdiction as in effect on the date such principles are employed or applied.

"Government Official" means any officer or employee of any Governmental
Authority, or of a public international organization, or any person acting in an
official capacity for or on behalf of any Governmental Authority, or for or on
behalf of any such public international organization, or any political party,
party official, or candidate thereof.

"Governmental Approvals" means any approval, consent, order, license, permit,
qualification, exemption, waiver or other authorization, issued, granted or
otherwise made available by any Governmental Authority. 

"Governmental Authority" means any court, governmental commission, board or
other regulatory authority or agency.

"Governmental Order" means any judicial or administrative judgment, decision,
ruling, decree, order, settlement, injunction, writ, stipulation, determination
or award of any Governmental Authority.

"Group Companies" means the Company and the Subsidiaries, and "Group Company"
means any of them.

"Group Companies Financial Statements" means the Company Financial Statements,
KSNET Financial Statements and KSANP Financial Statements.

"Indemnified Party" has the meaning set forth in Section 6.3(a).

"Indemnified Purchaser Party" has the meaning set forth in Section 6.1(b).

"Indemnified Seller Party" has the meaning set forth in Section 6.1(a).

"Indemnifying Party" has the meaning set forth in Section 6.3(a).

"Intellectual Property" means intellectual property rights, which may exist or
to be created under the Laws of any jurisdiction in the world or any
international treaties or conventions, whether or not the subject of an
application or registration, including any of the following: Korean or foreign
(a) trademarks and service marks, including all applications and registrations
and the goodwill connected with the use of and symbolized by the foregoing, (b)
copyrights, including all applications and registrations related to the
foregoing, (c) trade secrets and confidential know-how, (d) patents and patent
applications, (e) internet domain registrations, and (f) other intellectual
property and related proprietary rights, interests and protections.

4

--------------------------------------------------------------------------------

"KFTC" means the Fair Trade Commission of Korea.

"Knowledge" means, with respect to the Seller, the actual knowledge of any
registered directors of the Seller or any Group Company.

"Korea" means the Republic of Korea.

"KRW" or "Korean Won" means Korean Won, the lawful currency of Korea.

"KSANP" means KSANP Co., Ltd, a company established and existing under the laws
of Korea with its registered office at 5Fl., 11, Seongnae-ro 6-gil, Gangdong-gu,
Seoul, Korea.

"KSANP Financial Statements" means the unaudited monthly management accounts of
the KSANP for the months ended on the last day of each month of the fiscal year
2019. 

"KSNET" means KSNET Inc., a company incorporated and existing under the laws of
Korea with its registered office at 3Fl., 9, Teheran-ro 103-gil, Gangnam-gu,
Seoul, Korea.

"KSNET Financial Statements" means the non-consolidated audited financial
statements of KSNET as of and for the fiscal year ended June 30, 2019.

"Law" means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree or other binding directive issued, enacted or
promulgated by any Governmental Authority.

"Leakage" means:

(a) any dividend (in cash or in kind) or distribution declared, paid or made
(whether actual or deemed) by the Company to the Seller, or any repurchase,
redemption, repayment or return of share or loan capital or loan (or any other
relevant securities) by any Group Company to or for the benefit of the Seller or
any of its Affiliates (excluding the Group Companies);

(b) any payment by any Group Company of any transaction bonus, M&A bonus, other
than the transaction bonuses permitted under clause (j) of the definition of
"Permitted Leakage", or compensation, performance payment, service fees or other
compensation, however referred to, made or agreed to be made by any Group
Company to, or assets transferred or liabilities assumed, indemnified or
incurred by any Group Company for the benefit of, any Employee to the extent
such payment, transfer, assumption or indemnification is conditional on the
consummation of, or is made to facilitate, the Transaction;

(c) any payments made (or future benefits granted) to (or assets transferred to,
or liabilities assumed, indemnified, guaranteed, secured or incurred for the
benefit of) the Seller or any of its Affiliates (other than a Group Company), by
any Group Company (but excluding, for the avoidance of doubt, any payments of
base salary and accrued bonuses, and the provision of all other emoluments,
pensions and benefits, to Employees, in each case in the Ordinary Course of
Business);

5

--------------------------------------------------------------------------------

(d) any payments made or agreed to be made by any Group Company to, or at the
direction of or for the benefit of, the Seller or any of its Affiliates (other
than a Group Company), in respect of any Equity Interest of any Group Company
being issued, redeemed, purchased or repaid, or any other return of capital;

(e) the waiver or discount by any Group Company of any amount or obligation owed
to such Group Company by the Seller or any of its Affiliates (other than a Group
Company);

(f) the purchase by any Group Company from the Seller or any of its Affiliates
(other than a Group Company), of any assets;

(g) the transfer by any Group Company to the Seller or any of its Affiliates
(other than a Group Company) of any assets to the extent that such transfer is
at less than market value or otherwise not on arm's length terms;

(h) any payment by a Group Company of, or obligation on a Group Company to pay
or incur, any costs, professional fees, expenses or transaction bonuses to any
Person (including any consulting, advisory, management fee or commission) in
connection with the transactions contemplated by this Agreement or as a result
of the Completion or any disposal of the Ownership Interest, including any
costs, professional fees and expenses relating to any preparatory work carried
out on behalf of the Seller;

(i) any Tax paid or that will become payable by any Group Company to the extent
attributable to any of the foregoing; or

(j) any agreement or arrangement made or entered into by any Group Company to do
or give effect to any matter referred to in (a) to (i) above,

but excludes Permitted Leakage.

"Leakage Amount" has the meaning set forth in Section 2.3(b).

"Leakage Claim" has the meaning set forth in Section 2.4.

"Leakage Dispute" has the meaning set forth in Section 2.4.

"Leakage Expert" has the meaning set forth in Section 2.4(a).

"Leased Real Property" has the meaning set forth in Section 3.2(j)(iii).

"Liabilities" means any liabilities, losses, indebtedness or obligations
(whether known or unknown, absolute or contingent, accrued or fixed, or matured
or unmatured), including those arising under any Governmental Order or other Law
or equity (including any Law relating to Taxes), and those arising from any
Contract.

"Licensed Intellectual Property" has the meaning set forth in Section
3.2(p)(ii).

"Locked Box Date" means June 30, 2019.

6

--------------------------------------------------------------------------------

"Locked Box Interest" has the meaning set forth in Section 2.2(a).

"Long-Stop Date" means the date falling three (3) months after the date hereof.

"Losses" means any and all any losses, Liabilities, damages, awards, judgments,
fines and penalties, diminution in value, lost profits, costs and expenses
(including reasonable attorneys' fees and any costs and expenses of remediation
obligations), charges, actions, proceedings, claims, allegations and demands.

"Material Adverse Effect" means any event, fact, effect, circumstance or change,
that has had, individually or in the aggregate, a materially adverse effect on
(a) the business, results of operations, condition (financial or otherwise),
revenue, income, enterprise value, or assets of the Group Companies, taken as a
whole, or (b) the ability of the Seller to consummate the transactions
contemplated hereby; provided, however, that "Material Adverse Effect" shall not
include any event, fact or change, directly or indirectly, arising out of or
attributable to: (i) general economic conditions, (ii) conditions generally
affecting the industries in which the Group Companies operate, (iii) any changes
in financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates or exchange rates, (iv) acts of war (whether
or not declared), armed hostilities or terrorism, or the escalation or worsening
thereof, (v) any action required or permitted by this Agreement or any action
taken (or omitted to be taken) with the written consent of or at the written
request of the Purchaser, (vi) any changes in applicable Laws or accounting
rules (including Korean GAAP) or the enforcement, implementation or
interpretation thereof, (vii) the announcement, pendency or completion of the
transactions contemplated by this Agreement, (viii) any acts of God, or (ix) any
failure by the Group Companies to meet any internal or published projections,
forecasts or revenue or earnings predictions; provided, that, event, fact,
effect, circumstance or change set forth in clauses (i), (ii) and (iii) shall be
taken into account in determining whether there has been a Material Adverse
Effect if any such event, fact, effect, circumstance or change has a
disproportionate effect on the business, results of operations, condition
(financial or otherwise), revenue, income, enterprise value, or assets of the
Group Companies, taken as a whole.

"Material Contract" means Contracts entered into with merchants and agencies and
the following Contracts to which any Group Company is a party or by which any
Group Company or its properties are bound: (i) Contracts that involve
performance of services or delivery of goods or materials by or to any Group
Company of an amount or value in excess of one hundred million Korean Won (KRW
100,000,000) per month; (ii) Contracts that have an unexpired term of one year
or longer and cannot be terminated by any Group Company upon notice; (iii)
currently effective mortgages, indentures, loan or credit agreements, security
agreements, and other agreements and instruments relating to the borrowing of
money or extension of credit, individually in excess of three hundred million
Korean Won (KRW 300,000,000); (iv) any guarantee, pledge, performance or
completion bond, indemnification, surety, reimbursement, hold harmless or other
similar commitment with respect to the obligations or Losses of another Person;
(v) Contracts limiting the freedom of any Group Company (or that would purport
to limit the freedom of the Purchaser or any of its Affiliates) to engage or
participate, or compete with any other Person, in any line of business, market
or geographic area, or to make use of any Intellectual Property; (vi) Contracts
concerning a joint development or other similar arrangement with one or more
Persons, or providing for the development by or for any Group Company of
Intellectual Property (excluding nondisclosure or confidentiality Contracts
entered into in the ordinary course of business and confidentiality); (vii)
Contracts to grant any severance or termination pay or benefits (in cash or
otherwise) to any Employee, individual consultant, or any contractor of any
Group Company, in each case other than in the Ordinary Course of Business;
(viii) Contracts relating to the ownership of, formation of, operation of, or
investment in any business or enterprise, including joint ventures, minority
equity investments, partnership and similar Contracts; and (ix) Contracts or
series of related Contracts pursuant to which any Group Company has made
aggregate expenditures or payments in excess of one hundred million Korean Won
(KRW 100,000,000) per month in the past twelve (12) months and for which the
company has ongoing obligations or rights thereunder.

7

--------------------------------------------------------------------------------

"Non-Disclosure Agreement" has the meaning set forth in Section 4.7(a).

"Notice of Claim" has the meaning set forth in Section 6.4(b).

"Ordinary Course of Business" means any action taken by a Person in the ordinary
course of its day-to-day operations consistent with such Person's past practices
and in compliance with applicable Laws.

"Owned Intellectual Property" has the meaning set forth in Section 3.2(p)(ii).

"Owned Real Property" has the meaning set forth in Section 3.2(j)(ii).

"Ownership Interest" has the meaning set forth in the recitals.

"Party" or "Parties" has the meaning set forth in the preamble.

"Permitted Leakage" means:

(a) in relation to the Employees: (i) the payments of base salary accrued in the
ordinary course of employment, (ii) the payments of accrued bonuses in the
ordinary course of employment, (iii) the reimbursement of reasonable expenses
incurred in the course of employment, (iv) the provision of all other
emoluments, pensions and benefits in accordance with the terms of service
contracts disclosed to the Purchaser prior to the date of this Agreement and (v)
any reimbursement of the Employees' unused vacation accrued in the ordinary
course of employment;

(b) any capital expenditure incurred in the Ordinary Course of Business;

(c) any fees or charges payable by a Group Company in respect of services (and
past services) provided to such Group Company by the Seller or any of its
Affiliate in the Ordinary Course of Business and on arm's length terms;

(d) any matter undertaken at the written request of the Purchaser on the terms
and conditions disclosed to the Purchaser in advance;

(e) any payment expressly permitted under the terms of this Agreement;

(f) payment of any amount accrued or provided for in the Group Companies
Financial Statements;

8

--------------------------------------------------------------------------------

(g) payment for capital reduction by the Company in or around September 2019 and
related transactions in the amount of approximately KRW 10,002,000,000;

(h) payment for capital reduction by the Company in or around January 2020 and
related transactions in the amount of approximately KRW 11,940,000,000; 

(i) payment by the Company of costs and professional fees not exceeding USD
1,744,310 in aggregate for (i) vendor due diligence in connection with the
Transaction or (ii) consultancy on various strategic initiatives implemented for
the benefit of, and to support, the businesses of KSNET and KSANP;

(j) payment by any Group Company of transaction bonuses not exceeding the
aggregate of KRW 3,208,050,000 plus USD 280,000 to officers (including the Chief
Executive Officer and Representative Director of the Company) and employees of
the Group Companies; and

(k) any Tax paid or that will become payable by any Group Company to the extent
attributable to any of the foregoing.

"Person" means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, entity, joint venture,
labor organization, unincorporated organization, or Governmental Authority.

"Pledge Agreement" has the meaning set forth in Section 2.2(c).

"Privacy Laws" has the meaning set forth in Section 3.2(v).

"Purchase Price" has the meaning set forth in Section 2.2(a)(i) or Section
2.2(a)(ii), as the case may be.

"Purchaser" has the meaning set forth in the preamble.

"Purchaser's Group" means the Purchaser and its Affiliates (other than the Group
Companies).

"Released Parties" has the meaning set forth in Section 6.6(e).

"Representatives" means employees, directors, officers, financial advisors,
legal advisors, accountants and other advisors or representatives.

"Securities Transaction Tax" means the securities transaction tax that arises in
respect of the sale and purchase of the Ownership Interest as contemplated
hereby, pursuant to the Securities Transaction Tax Act of Korea.

"Seller" has the meaning set forth in the preamble.

"Seller Disclosure Schedules" means the Seller Disclosure Schedules attached
hereto as Schedule B.

9

--------------------------------------------------------------------------------

"South Africa" means the Republic of South Africa.

"Specially Related Person" means any Person who is prescribed to be a specially
related person under the Corporate Income Tax Act of Korea.

"STT Withholding" has the meaning set forth in Section 2.2(e)(i).

"Subsidiaries" means direct or indirect subsidiaries of the Company consisting
of KSNET and KSANP, and "Subsidiary" means any of them.

"Tax" means all taxes, including (i) income taxes, payroll and employee
withholding taxes, sales and use taxes, excise taxes, franchise taxes, gross or
net receipts taxes, occupation taxes, real and personal property taxes, ad
valorem taxes, stamp taxes, transfer taxes, capital taxes, import duties,
withholding taxes, workers' compensation taxes, and other obligations of the
same or of a similar nature, and (ii) any interest, fines, penalties in respect
of such taxes, payable to or imposed by any Tax Authority of any relevant
jurisdictions.

"Tax Authority" means any Governmental Authority exercising revenue, customs,
excise or other taxation function.

"Tax Return" has the meaning set forth in Section 3.2(q)(i).

"Termination Fee" has the meaning set forth in Section 7.2(b)(i).

"Third Party Claim" has the meaning set forth in Section 6.4(a).

"Third Party Indemnification Amount" has the meaning set forth in Section
6.3(d).

"Total Withholding" has the meaning set forth in Section 2.2(e)(i).

"Transaction" has the meaning set forth in the recitals.

"Transaction Documents" means this Agreement and the Pledge Agreement.

"U.S. Dollar" or "USD" means United States Dollars, the lawful currency of the
United States of America.

"W&I Insurance Policy" has the meaning set forth in Section 6.5.

"W&I Insurance Company" means AIG Korea Inc.

"W&I Insurance Premium" means the amount required to be paid to the W&I
Insurance Company in connection with the placement of the W&I Insurance Policy
(including amounts paid to the insurer at inception of such policy for costs
incurred by the insurer in respect of premium payments, diligence and other
fees, expenses and Taxes of the W&I Insurance Company related thereto).

1.2.    Construction. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.  Whenever the context requires, the gender of all words used in
this Agreement shall include the masculine, feminine, and neuter.  Terms defined
in the singular shall have the corresponding meaning in the plural, and vice
versa.  All references herein to Articles, Sections, Schedules and Exhibits
shall refer to articles, sections, schedules and exhibits, respectively, of this
Agreement.  The use of the terms "including" or "include" shall in all cases
herein mean "including, without limitation" or "include, without limitation,"
respectively.  Reference to any Law means such Law as amended, modified,
codified, replaced or re-enacted, in whole or in part, including rules,
regulations, enforcement procedures and any interpretations promulgated
thereunder, all as in effect on the date hereof.  Reference to any Person
includes such Person's successors and assigns to the extent such successors and
assigns are permitted by the terms of any applicable agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity or
individually.  The use of the terms "hereunder," "hereof," "hereto" and words of
similar import shall refer to this Agreement as a whole and not to any
particular Article, Section or clause of or Exhibit or Schedule to this
Agreement.  References to times of the day are to that time in Korea and
references to a day are to a period of twenty-four (24) hours running from
midnight to midnight.

10

--------------------------------------------------------------------------------

ARTICLE II
PURCHASE AND SALE

2.1.2.1.      Purchase and Sale. Subject to the terms and conditions contained
herein (including the Exhibits and Schedules attached hereto), at the
Completion, the Purchaser shall purchase, acquire and receive from the Seller,
and the Seller shall sell and deliver to the Purchaser, the Ownership Interest,
free and clear of all Encumbrances and together with all rights attaching to
them, including the right to receive all distributions and dividends declared,
paid, made or accruing from the Locked Box Date (save for any Permitted
Leakage), on the terms set out in this Agreement.

2.2. Purchase Price.

(a) The aggregate purchase price for the Ownership Interest shall be (i) USD
237,220,000 (the "Purchase Price") if the Completion occurs on or prior to March
10, 2020 or (ii) USD 237,220,000 (the "Base Purchase Price") plus interest
accrued on the Enterprise Value from (and excluding) the Locked Box Date to (and
including) the Completion Date at 16.42% per annum accrued on a daily basis (the
"Locked Box Interest"; and together with the Base Purchase Price, the "Purchase
Price") if the Completion occurs after March 10, 2020. 

(b) Within five (5) Business Days from the date hereof, the Purchaser shall
transfer a contract deposit (the "Contract Deposit") in the amount of USD
23,722,000 by wire transfer of immediately available funds in US Dollars to the
bank account designated by the Seller in writing.

(c) To secure the Seller's obligation to return the Contract Deposit upon the
occurrence of an event requiring such return pursuant to the terms hereof,
immediately following the Seller's receipt of the Contract Deposit from the
Purchaser, the Seller shall establish a first priority pledge for the Purchaser
over the bank account of the Seller into which the Contract Deposit is paid
under Section 2.2(b).  For purposes of this pledge, the Parties agree to enter
into a pledge agreement, in form and substance as attached hereto as Exhibit
2.2(c) (the "Pledge Agreement"). 

11

--------------------------------------------------------------------------------

(d) At the Completion, the Purchaser shall pay the Purchase Price (as reduced
pursuant to Section 2.2(e) and Section 2.3(b), if applicable) less the Contract
Deposit (the "Completion Payment") by wire transfer of immediately available
funds in U.S. Dollars to the bank account designated by the Seller in writing in
advance.  No later than five (5) Business Days prior to Completion, the Seller
shall notify the Purchaser of the amount of: (i) any known Leakage and (ii) the
amount of Locked Box Interest, in each case as at Completion.

(e) Withholdings, Refund and Tax Indemnity. 

(i) In paying the Completion Payment to the Seller, the Purchaser shall withhold
(i) the Securities Transaction Tax in an amount equal to one-half percent (0.5%)
(or, if modified after the date hereof pursuant to applicable Law, such other
percentage) of the Purchase Price (the "STT Withholding") and (ii) the Capital
Gains Tax in an amount equal to the lesser of (A) eleven percent (11%) (or, if
modified after the date hereof pursuant to applicable Law, such other
percentage) of the Purchase Price or (B) twenty-two percent (22%) (or, if
modified after the date hereof pursuant to applicable Law, such other
percentage) of the net capital gain realized by the Seller from the sale of the
Ownership Interest (the "CGT Withholding", and together with the STT
Withholding, the "Total Withholding"); provided that the Seller and the
Purchaser shall agree in writing on the applicable amount of each of the STT
Withholding, the CGT Withholding and the Total Withholding by at least five (5)
Business Days prior to the Completion. 

(ii) The Purchaser shall timely prepare any and all Tax Returns that are
required in connection with the Securities Transaction Tax and the Capital Gains
Tax, and shall pay (on behalf of the Seller) all applicable Securities
Transaction Tax and Capital Gains Tax in a timely manner pursuant to applicable
Laws.  Within five (5) Business Days after each such payment, the Purchaser
shall provide to the Seller copies of all relevant payment receipts and
withholding tax statements with respect to the Securities Transaction Tax and
the Capital Gains Tax. 

(iii) In the event that the National Tax Service of Korea or other relevant Tax
Authority makes any refund to the Purchaser with respect to the CGT Withholding
such that the amount of the Capital Gains Tax finally charged by such Tax
Authority is less than the amount of the CGT Withholding, the Purchaser shall
pay the refunded amount to the Seller by wire transfer of immediately available
funds to the bank account designated by the Seller, within five (5) Business
Days after the Purchaser receives the refunded amount from the National Tax
Service of Korea or other relevant Tax Authority.  In addition, if the refund
interest is applicable and paid by the National Tax Service of Korea or other
relevant Tax Authority, the refund interest shall be transferred to such bank
account designated by the Seller.

(iv) Notwithstanding anything to the contrary contained in this Agreement, if
the Purchaser receives a written notice of tax assessment (including a pre-tax
assessment notice) or a similar written notice from the National Tax Service of
Korea or other relevant Tax Authority requiring the Purchaser to pay any amount
in excess of the amount of the CGT Withholding ("Excess CGT Withholding
Amount"), which shall consist of any Taxes payable to the relevant Tax Authority
in Korea as a result of any failure by the Seller to allow the Purchaser to
withhold and/or pay any withholding Taxes under Korean Tax Law, in respect of,
or as a result of, any of the capital gains of the Seller (or any direct or
indirect holder of interests in the Seller that the Tax Authority in Korea may
assert is the seller) arising from, or related to, the sale of the Ownership
Interest to the Purchaser, the Purchaser shall promptly, but in no event later
than three (3) Business Days from its receipt thereof, give the Seller a written
notice thereof together with a copy of all notices from the Tax Authority in
Korea.  Not later than two (2) Business Days prior to the due date for payment
of any Excess CGT Withholding Amount set forth in the tax notice from the Tax
Authority in Korea (or set forth in any provision of Korean Tax Law), the Seller
shall pay to the Purchaser the Excess CGT Withholding Amount so as to enable the
Purchaser to pay the amount to the Tax Authority in Korea by the due date,
provided that the Seller has received a copy of all notices from the Tax
Authority in Korea sufficiently in advance of such due date to enable the Seller
to adequately assess and respond to such notices.  Upon payment by the Seller of
the Excess CGT Withholding Amount to the Purchaser, the Purchaser shall (i) pay,
by the due date, such amount to the Tax Authority in Korea and deliver to the
Seller within three (3) Business Days of obtaining a receipt issued by the Tax
Authority in Korea, a copy of the receipt issued by the Tax Authority in Korea
evidencing such payment, (ii) give the Seller full discretion to appeal, at the
expense of the Seller, the assessment of the Excess CGT Withholding Amount by
engaging in domestic/international dispute resolution procedures regarding the
Excess CGT Withholding Amount (including tax appeals under Korean Tax Law, court
litigation and mutual agreement procedures under the International Tax
Coordination Law of Korea), including full discretion to accept or reject any
results of such appeal or any settlement, provided that if, and only if an
appeal is made in the name of the Purchaser in its capacity as a withholding
agent, the Purchaser will have the right to observe, and to cause its counsel or
other representatives to observe, to the extent practicable and at the expense
of the Purchaser, any material appeal proceedings with respect to the Excess CGT
Withholding Amount, and (iii) make best efforts to cooperate, at the expense of
the Seller, with the Seller and to take such necessary actions as may be
reasonably requested by the Seller in order for the Seller to assume control of
the negotiation, settlement or defense relating to the withholding Taxes, in
each case, at the expense of the Seller; provided that, in the case of each of
clauses (i) through (iii), any requested or otherwise contemplated cooperation,
grant of discretion (or continuation thereof) or any other actions on the part
of the Purchaser do not violate relevant Law. 

12

--------------------------------------------------------------------------------

2.3. Leakage

 (a) The Seller covenants to the Purchaser that in the period from the Locked
Box Date up to and including the Completion Date:

(i) neither it, nor any of its Affiliates (other than a Group Company), has
received or benefited (or will receive or benefit) from any amount of Leakage;
and

(ii) no arrangement or agreement has been made or entered into (or will be made
or entered into) that has resulted, or will result, in it or any of its
Affiliates (other than a Group Company) receiving any Leakage.

13

--------------------------------------------------------------------------------

 Notwithstanding anything to the contrary contained herein, the Seller shall
have no liability to the Purchaser under this Section 2.3 if Completion does not
occur.

 (b) If any Leakage is notified under Section 2.3(c) and the Seller agrees or is
otherwise determined hereunder, in each case at or prior to Completion, that
such Leakage has occurred, the Purchase Price shall be reduced by an amount
equal to the amount of such Leakage (a "Leakage Amount"), which shall discharge
the Seller's obligation to make payment of such Leakage Amount under Section
2.3(c) and Section 2.4.

 (c) If any Leakage occurs during the period from the Locked Box Date until
immediately prior to Completion which has not been discharged pursuant to
Section 2.3(b), provided that the Purchaser has notified the Seller in writing
of its obligation to make such payment within six (6) months of the Completion
Date, the Seller shall, on written demand by the Purchaser setting out the
amount of such Leakage together with reasonable evidence thereof, if such Seller
agrees that such Leakage has occurred and to the amount notified by the
Purchaser, promptly pay to the Purchaser or, at the sole discretion of the
Purchaser, the applicable Group Company, an amount in cash equal to the amount
of such Leakage paid by the relevant Group Company.

 (d) Notwithstanding anything to the contrary in this Agreement, no transaction,
other than any of the transactions or events provided for in clause (a) of the
definition of the term "Leakage" herein, undertaken on an arms' length basis and
in the Ordinary Course of Business between (x) any Group Company, on the one
hand, and (y) the Seller or any of its Affiliates, on the other hand, shall be
deemed to constitute Leakage.

 (e) If any payment is to be made by the Seller to the Purchaser in respect of
any Leakage Claim, the payment shall be made by way of adjustment of the
Purchase Price paid by the Purchaser for the Ownership Interest under this
Agreement, which shall be deemed to have been reduced by the amount of such
payment.

(f) The liability of the Seller pursuant to Section 2.3 shall terminate on the
date falling six (6) months after the Completion Date, unless before that date
the Purchaser has notified the Seller in writing of such Leakage (including the
Purchaser's good faith estimate together with reasonably detailed supporting
documents, on a without prejudice basis, of the amount of the relevant Leakage)
in which case the Seller shall remain liable until the claim for such Leakage
has been satisfied, settled or withdrawn.

2.4.       Expert Determination.  If the liability for or quantum of Leakage
notified pursuant to Section 2.3 (a "Leakage Claim") is not agreed in writing
between the Purchaser and the Seller within ten (10) Business Days of the
Leakage Claim being notified to the Seller (the "Leakage Dispute"):

 (a) the Leakage Dispute shall be referred to Samil PwC, as an independent
accounting firm, jointly appointed by the Purchaser and the Seller (the "Leakage
Expert"), which shall determine the amount of the Leakage (if any) paid by any
Group Company, such determination to be made by the Leakage Expert acting on the
following basis:

(i) the Leakage Expert shall act as an expert and not as an arbitrator, and the
amount of Leakage as determined by the Leakage Expert shall be final and binding
on the Parties except in case of fraud or manifest error;

14

--------------------------------------------------------------------------------

(ii) the Leakage Expert's terms of reference shall be limited to determining the
liability for and/or the quantum of Leakage as set out in the notice of the
relevant Leakage Claim;

(iii) the Leakage Expert's determination with respect to any Leakage Dispute
shall be within the range of values assigned by the Purchaser to such item in
the notice of the relevant Leakage Claim and the liability for or quantum of
Leakage in respect of such Leakage Claim asserted by the Seller;

(iv) except to the extent that the Purchaser and the Seller agree otherwise in
writing, the Leakage Expert shall determine his own procedure, but the procedure
of the Leakage Expert shall give the Purchaser and the Seller a reasonable
opportunity to make written and oral representations, allow a Party to the
Leakage Dispute to be present while oral representations are being made to the
Leakage Expert by the other Party, and require a Party to the Leakage Dispute to
supply to the other Party a copy of any written representations at the same time
as they are supplied to the Leakage Expert;

(v) the Leakage Expert's costs (including any fees and costs of any advisers
appointed by the Leakage Expert) shall be based upon the percentage that the
portion of the contested amount not awarded to each Party bears to the amount
actually contested between the Parties, as determined by the Leakage Expert. 
For example, if USD100 is contested by the relevant Parties and USD75 is awarded
to the Purchaser, then the Purchaser shall pay 25% of the costs of the Leakage
Expert and the Seller shall pay 75% of the costs of the Leakage Expert; and

(vi) the Purchaser and the Seller shall cooperate with the Leakage Expert, and
shall comply with all reasonable requests (including requests for information
relating to a Group Company) made by the Leakage Expert in connection with the
carrying out of its duties.

 (b) Following the Leakage Expert's determination of the amount of Leakage paid
by the relevant Group Company to, or for the benefit of, the Seller or any of
its Affiliates, if any, the Seller shall, within ten (10) Business Days from the
date the Leakage Expert's official report has been delivered to the Parties, pay
to the Purchaser or, at the sole discretion of the Purchaser, the applicable
Group Company, an amount in cash equal to the amount of any Leakage so
determined.

2.5. Completion. The Completion of the sale and purchase of the Ownership
Interest and the delivery of all of the other Completion deliverables set forth
herein (the "Completion") shall take place at the offices of Yulchon LLC,
located at Parnas Tower, 38F, 521 Teheran-ro, Gangnam-gu, Seoul 06164, Korea. 
The Completion Date shall be (i) March 10, 2020, or (ii) such other date as the
Purchaser and the Seller may mutually agree.

2.6. Completion Deliverables.

(a) Purchaser's Deliverables at the Completion

15

--------------------------------------------------------------------------------

At the Completion, the Purchaser shall deliver (or cause to be delivered) to the
Seller the following items:

(i) remittance of the Completion Payment to the Seller in accordance with
Section 2.2(d);

(ii) a receipt to the Seller for the Ownership Interest;

(iii) a certified copy of resolutions and corporate authorizations of the
Purchaser authorizing the Purchaser's execution, delivery and performance of
this Agreement and other related documents;

(iv) documentation evidencing the Purchaser's obtainment of all Governmental
Approvals required to be obtained or made by the Purchaser at or prior to the
Completion under this Agreement and necessary for the consummation of the
Transaction contemplated by this Agreement; and

(v) a certified copy of the W&I Insurance Policy, duly executed by the Purchaser
and the W&I Insurance Company.

(b)  Seller's Deliverables at the Completion. At the Completion, the Seller
shall deliver (or cause to be delivered) to the Purchaser the following items:

(i) original unit certificates representing the Ownership Interest and the
original share certificates representing all of the issued and outstanding
shares of KSNET;

(ii)  original resignation letters of the registered directors and statutory
auditors of the Group Companies who will resign from their offices in accordance
with Section 4.5 (including certificates of seal impression and other documents
needed to register the resignations) in form attached hereto as Exhibit 4.5(a);

 (iii) a receipt to the Purchaser for the Purchase Price;

 (iv) a certified copy of unitholders' registry of the Company showing the
Purchaser as the registered owner of the Ownership Interest as of the Completion
Date, duly certified by the Company; and

 (v) a certified copy of resolutions and corporate authorizations of the Seller
authorizing the Seller's execution, delivery and performance of this Agreement
and other related documents.             

(c) Unless otherwise agreed by the Parties, all actions at the Completion are
inter-dependent and will be deemed to take place simultaneously and no delivery
or payment will be deemed to have been made until all deliveries and payments
under this Agreement due to be made at the Completion have been made.

16

--------------------------------------------------------------------------------

ARTICLE III
WARRANTIES


3.1.      Warranties of the Seller relating to the Seller and the Ownership
Interest.Except as set forth in the Seller Disclosure Schedules, the Seller
hereby warrants to the Purchaser that the statements contained in this Section
3.1 are true and correct as of the date hereof and as of the Completion Date
(or, if made as of a date specified below, as of such date) with respect to the
Seller and/or the Ownership Interest.

(a) Organization and Existence; Authorization.  The Seller is duly organized and
validly existing under the Laws of the jurisdiction of its organization, and has
requisite power and authority required to conduct its business as it is now
being conducted.  The Seller has full authority and capacity to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
has been duly executed and delivered by the Seller, and this Agreement
constitutes the legal, valid and binding obligation of the Seller enforceable
against it in accordance with the terms hereof, except insofar as the
enforceability hereof may be limited by applicable bankruptcy, fraudulent
conveyance, or other similar Laws affecting the enforcement of creditors' rights
generally.

(b) Absence of Conflicts; No Consents.  Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, do not,
and will not result in a violation or breach of any provision of any Law
applicable to the Seller, require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default under or result in the acceleration of, or the loss of any benefit
under, any Contract to which the Seller is a party, or result in a violation or
breach of any provision of the constitutional documents of the Seller.  No
Governmental Approval, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to the Seller in
connection with the execution and delivery of this Agreement and the
consummation of the Transaction, except for such filings as may be required as
set forth in Section 3.1(b) of the Seller Disclosure Schedules.

(c) Ownership Interest in the Company.  The Seller legally and beneficially owns
the Ownership Interest, free and clear of any Encumbrances.  At the Completion,
the Purchaser shall acquire good, valid and marketable title to the Ownership
Interest free and clear of any Encumbrances.  Upon consummation of the
Completion, the Purchaser will have acquired from the Seller good and valid
title to the Ownership Interest, free and clear of all Encumbrances, and the
Ownership Interest will constitute 100% of the total Equity Interest of the
Company on a fully diluted basis.  The Seller is not a party to any shareholder
agreement, voting agreement, subscription agreement, or repurchase or redemption
agreement with respect to the Ownership Interest, or any other contract
pertaining to the payment of dividends, preemptive rights, capital
contributions, director nomination, drag-along, anti-dilution, registration
rights, rights of first refusal or other transfer restrictions, or any other
rights or obligations with respect to the Ownership Interest.

(d) Ownership Interest in KSNET.  The Company legally and beneficially owns all
of the issued and outstanding shares of KSNET, free and clear of any
Encumbrances, which constitute 100% of the capital stock of KSNET on a fully
diluted basis.  Neither the Seller nor the Company is a party to any shareholder
agreement, voting agreement, subscription agreement, or repurchase or redemption
agreement with respect to the capital stock of KSNET, or any other contract
pertaining to the payment of dividends, preemptive rights, capital
contributions, director nomination, drag-along, anti-dilution, registration
rights, rights of first refusal or other transfer restrictions, or any other
rights or obligations with respect to the capital stock of KSNET.

17

--------------------------------------------------------------------------------

(e) Action.  There is no Action pending or, to the knowledge of the Seller,
threatened against the Seller that prohibits or restricts the Transaction.

3.2. Warranties of the Seller relating to the Group Companies. Except as set
forth in the Seller Disclosure Schedules, the Seller hereby warrants to the
Purchaser that the statements contained in this Section 3.2 are true and correct
in all material respects as of the date hereof and as of the Completion Date
(or, if made as of a date specified below, as of such date) with respect to the
Group Companies.

(a) Organization and Existence.  Each Group Company is a company duly
established and validly existing under the Laws of Korea, and has all requisite
power and authority required to own, lease and operate its properties and to
conduct its business as it is now being conducted.

 (b) Absence of Conflicts.  The execution, delivery and performance by the
Seller of this Agreement and the consummation of the Transaction do not and will
not (i) violate or conflict with any provision of the articles of incorporation
or other constitutional documents of any Group Company, (ii) violate or conflict
with any Law applicable to the Group Companies or (iii) violate, conflict with,
result in the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
require consent or approval under, result in the termination of or a right of
termination or cancellation or modification under, accelerate the performance
required by, result in the creation of any Encumbrance upon any of the
properties, rights or assets under, or create in any party the right to
accelerate, terminate, modify or cancel any of the terms, conditions or
provisions of, any Material Contract or material Governmental Approval to which
any Group Company is a party or by which any Group Company or any of the
properties of any Group Company are bound.

(c) Capitalization.  All of the Equity Interests of each Group Company (i) are
validly issued, fully paid and non-assessable, (ii) were not issued or acquired
in violation of any purchase or call option, right of first refusal,
subscription right, pre-emptive right or any similar right and (iii) were issued
in compliance with the Laws of Korea.  There are no outstanding options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights or other contracts or commitments that could require any Group Company to
issue any of the Equity Interests, other than statutory pre-emptive rights under
applicable Laws.  Other than the Subsidiaries, there is no corporation or other
Person of which more than 50% of the outstanding economic equity or voting power
of the outstanding voting equity securities is held, directly or indirectly, by
the Company.

(d) Financial Statements.

 (i) The Company Financial Statements fairly present the financial condition and
results of operations, shareholders' equity and cash flow of the Company as of
the respective dates and for the periods covered thereby.  The Company Financial
Statements have been prepared in accordance with the books, records and accounts
of the Company, which properly reflect all material transactions during the
relevant periods, are accurate and complete in all material respects and are
maintained in all material respects in accordance with Korean GAAP and
applicable Laws.

18

--------------------------------------------------------------------------------

 (ii) The KSNET Financial Statements and the KSANP Financial Statements fairly
present the financial condition and the results of operations, shareholders'
equity and cash flow of the relevant Subsidiary as at the respective dates of
and for the periods covered thereby.  The KSNET Financial Statements and the
KSANP Financial Statements have been prepared in accordance with the books,
records and accounts of the relevant Subsidiary, which properly reflect all
material transactions during the relevant periods, are accurate and complete in
all material respects and are maintained in all material respects in accordance
with Korean GAAP and applicable Laws.

(e) Position since Locked Box Date.

Since the Locked Box Date:

(i) the business of each of the Group Companies has been carried on in the
Ordinary Course of Business, and no material change in the nature or scope of
the business or operations of such Group Company has occurred;

(ii) except for dividends disclosed to the Purchaser in writing prior to the
date hereof, no dividend has been declared or paid by any Group Company;

(iii) except for capital reduction disclosed to the Purchaser in writing prior
to the date hereof, each Group Company has not repaid, repurchased or reduced
any of its issued Equity Interest;

(iv) no Equity Interest or debt securities have been issued or sold or agreed to
be issued or sold by any Group Company, except for any Equity Interest or debt
securities issued by KSNET to the Company;

(v) each Group Company has not:

(A) disposed or agreed to dispose of any of the assets included in the Group
Companies Financial Statements with a net book value or a purchase price in
excess of KRW 1,200,000,000 in the aggregate;

(B) created any Encumbrance over its Equity Interest or any of its material
assets, other than in order to finance the acquisition of assets in its Ordinary
Course of Business pursuant to any existing facility agreement;

(C) save in respect of those facilities disclosed in the Seller Disclosure
Schedules, entered into any facility or agreement pursuant to which it is
entitled to borrow any money except routine drawings or overdrafts not exceeding
KRW 1,200,000,000 in respect of any single transaction and other than normal
trade credit in the Ordinary Course of Business; and

(D) materially changed its accounting procedures, principles or practices; and

19

--------------------------------------------------------------------------------

(vii) no corporate action authorizing or approving any of the foregoing has been
taken by any Group Company, and no agreement to do any of the foregoing has been
entered into by any Group Company.

(f) No Undisclosed Liabilities.  The Group Companies have no debts, commitments,
Losses or Liabilities, whether or not required to be reflected or reserved as a
liability in their balance sheet in accordance with Korean GAAP, except (i) as
reflected or reserved in the Group Companies Financial Statements or (ii) for
any liabilities or obligations that were incurred in the Ordinary Course of
Business since the Locked Box Date.

(g) Absence of Certain Changes.  During the period from the Locked Box Date to
the date hereof, (a) there has not occurred any change, event or circumstances
that, individually or in the aggregate, has had or would reasonably be expected
have a Material Adverse Effect in the Group Companies, (b) the businesses of
each Group Company have been conducted in all material respects in the Ordinary
Course of Business, (c) no Group Company has acquired or divested any business
or Person through any merger, consolidation, purchase or sale of substantial
assets or equity interests or similar transaction or entered into any Contract,
letter of intent or similar arrangement with respect to the foregoing and (d)
there has been no material change by any Group Company in its accounting
principles, practices or methods except as required by Law or Korean GAAP.

(h) Action.  Except as set forth in Section 3.2(h) of the Seller Disclosure
Schedules, there is no (i) Action pending, or to the Knowledge of the Seller,
threatened against any Group Company (or any of its directors, officers or
employees with respect to whom any Group Company may be obligated to indemnify
for any losses incurred as a result of any such Action), any of their respective
properties or assets or the Transaction or (ii) Action by or before any
Governmental Authority pending or, to the Knowledge of the Seller, threatened
against any Group Company (or any of its directors or Employees with respect to
whom any Group Company may be obligated to indemnify for any losses incurred as
a result of any such inquiry or investigation).

(i) Compliance with Laws; Permits.  Each Group Company has been and is in
compliance with Laws and Governmental Orders applicable to it or any of its
businesses, operations, assets and properties, except for failures to comply or
violations prior to the date of this Agreement that have been fully cured
without any continuing ramifications.  No Group Company is under any
investigation of, and has received or is subject to written notice of or, to the
Knowledge of the Seller, threatened in writing to be charged with, any material
violation of any Law or Governmental Order applicable to such Group Company or
its business and operations by any Governmental Authority.

(j) Real Property and other Assets. 

 (i) Each Group Company has good and valid title to, or valid leases/subleases,
licenses or rights to use pursuant to a valid and enforceable lease, license or
similar contractual arrangement, all of its material properties and assets (real
and personal, tangible and intangible) owned or used by it ("Business Assets"),
free and clear of any Encumbrances.  Each Group Company is not currently in
material breach of any of the terms or conditions under any of its
leases/subleases.  The Business Assets constitute all of the assets, rights and
properties (tangible and intangible) required for the conduct of, and such
assets, rights and properties will be sufficient for each Group Company to
conduct, the operations in the manner in which it is currently conducted and
proposed to be conducted, and there are no assets, properties or rights that are
material to any Group Company other than the Business Assets.

20

--------------------------------------------------------------------------------

 (ii) Each Group Company owns and has good and valid title to all real property
owned in whole or in part by each Group Company as of the date hereof ("Owned
Real Property") and there are no actual, threatened or contemplated condemnation
or eminent domain Actions that may affect any Owned Real Property or any part
thereof.  All of the lands, the buildings, and the structures, appurtenances and
equipment situated on the Owned Real Property in all material respects (i) are
in good operating condition and suitable for the purposes for which they are
presently being used and (b) have been built, established, maintained, used and
operated in compliance with all applicable Laws, Governmental Approvals or
agreements with any Governmental Authority or any other Person.

 (iii) (A) Each Group Company has good and valid leasehold interest in each real
property leased by the Group Company as of the date hereof ("Leased Real
Property"), free and clear of all Encumbrances and (B) there are no material
defaults by any Group Company (or any conditions or events that, after notice or
the lapse of time or both, would constitute a default by any Group Company) and
there are no material defaults by any other party to such lease (or any
conditions or events that, after notice or the lapse of time or both, would
constitute a default by such other party) under such lease agreement.

 (iv) The equipment, molds, tools, improvements and other tangible assets of
each Group Company included in the Business Assets have been operated in all
material respects in accordance with applicable Law and applicable Contracts
related thereto; and (B) are in all material respects in good operating
condition and repair, with reasonable wear and tear excepted, fit for the
purposes for which they are used in the relevant Group Company's operations as
currently conducted, and sufficient to permit its use in the continuing
operations of the Group Company.

(k) Environmental Matters.  Each Group Company has been and is in compliance
with applicable environmental Laws in all material respects, except for failures
to comply or violations prior to the date of this Agreement that have been fully
cured without any continuing ramifications.  Each Group Company possesses
material Governmental Approvals required under environmental Laws for the
relevant business of the Group Company as presently conducted.  No Group Company
has received any notice from any Governmental Authority that there has been any
failure to comply with any environmental Laws, and to the Knowledge of the
Seller, there are no threatened Actions seeking to impose, or that would
reasonably be expected to result in, the imposition on any Group Company of any
material Loss arising under environmental Laws.

(l) Material Contracts. 

(i) Each Material Contract to which any Group Company is a party is in full
force and effect and enforceable in accordance with its terms.  Neither any
Group Company nor, to the Knowledge of the Seller, any other party to each such
contract is in violation or breach of, or in default under, nor has there
occurred an event or condition that with the passage of time or giving of notice
(or both) would constitute a default under, or permit the termination of, any
Material Contract.

21

--------------------------------------------------------------------------------

(ii) Except as set forth in Section 3.2(l)(ii) of the Seller Disclosure
Schedules, each Group Company is not and has not been subject to any claims or
other Action regarding a breach or potential breach of any provision of a
Material Contract including Actions initiated or filed by a Governmental
Authority, except for failures to comply or violations prior to the date of this
Agreement that have been fully cured without any continuing ramifications.  To
the Knowledge of the Seller, no event has occurred or circumstance exists that
(with or without notice or lapse of time) is reasonably likely to contravene,
conflict with or result in a violation or breach of any Group Company's right to
terminate any Material Contract effective on the date hereof.

(iii) To the Knowledge of the Seller, no counterparty to the Material Contracts
has notified its intention explicitly to terminate or cease, hold or suspend
dealing under a Material Contract to which it is a party due to the Transaction.

(m) Employee Matters. 

(i) Each Group Company has been and is in compliance with all applicable Laws
pertaining to labor and employment (including all Laws relating to labor
standards, terms and conditions of employment, working hours, employment
discrimination, labor relations, worker's compensation, severance pay,
dispatched and outsourced workers, labor unions and national social insurance),
rules of employment, collective bargaining agreements and employment contracts,
except for failures to comply prior to the date of this Agreement that have been
fully cured without any continuing ramifications. 

(ii) There are no pending or, to the Knowledge of the Seller, threatened against
any Group Company by any current or former director, officer or employee or by
or with any Governmental Authority or arbitrator in connection with the
employment of any current or former director, officer or employee of such Group
Company, as the case may be.

(iii) There is no pending, or, to the Knowledge of the Seller, threatened in
writing, strike, lockout, work stoppage or collective labor dispute affecting
the Employees collectively.

(iv) All severance and employee pension plans are funded to the full extent
required by applicable Laws, and all amounts properly accrued as liabilities
with respect to any former or current directors, officers or employees of each
Group Company which have not been paid, have been properly accounted for on each
Group Company's books.  There is no material accrued and outstanding but unpaid
payment or other benefit (including any salary, bonus, allowance, severance pay,
compensation for unused annual leave or any other compensation or benefit)
required to be provided to any current or former director, officer or employee
of a Group Company or any outsourced workers or dispatched workers provided by
third-party contractors to a Group Company, under applicable Laws.  Except as
set forth in Section 3.2(m)(iv) of the Seller Disclosure Schedules, there are no
transaction bonuses, change of control payments, retention payments, stay
bonuses, payments with respect to stock appreciation rights, dividend equivalent
payments or other payments payable by any Group Company to any Persons,
including Employees, that arise pursuant to or in connection with the
Transaction.

22

--------------------------------------------------------------------------------

(v) No Group Company is required under applicable Laws to hire as a regular
employee, any individuals (such as outsourced workers or dispatched workers)
other than Employees.

(vi) Except as set forth in Section 3.2(m)(vi) of the Seller Disclosure
Schedules, no Group Company is a party to or bound by any currently effective
collective bargaining agreement, there are no labor unions or other
organizations or groups representing, purporting to represent or attempting to
represent any employees employed by any Group Company and no union
organizational campaign is in progress with respect to the Employees. 

(n) Employee Benefit Plans.

(i)  All Employee Benefit Plans have been, in all material respects,
established, operated, administered and maintained in accordance with its terms
and in compliance with applicable Laws. 

(ii) Other than the mandatory employment benefits required under the applicable
Laws, there are no overdue payments, any Group Company does not maintain or
contribute to any pension, profit sharing, deferred compensation, bonus, stock
option, share appreciation right, severance, group or individual health, dental,
medical, life insurance, survivor benefit, or similar plan, policy or
arrangement, for the benefit of any director, officer, or employee of a Group
Company.

(iii) No Action is made, commenced or, to the Knowledge of the Seller,
threatened in writing against any Group Company with respect to any Employee
Benefit Plan of such Group Company (other than routine claims for benefits
payable in the ordinary course, and appeals of such denied claims).

(o) Permits and Licenses.  Each Group Company holds, and is in compliance with
the terms, conditions and covenants of, all material Governmental Approvals (i)
pursuant to which such Group Company currently operates or holds any interest in
property or (ii) that are necessary for the lawful operation of the businesses
of such Group Company as presently conducted.  Each such Governmental Approval
is valid and in full force and effect, and no Action is pending or, to the
Knowledge of the Seller, threatened relating to the revocation or limitation of
any of such Governmental Approvals.  There exists no event or circumstance
which, whether with notice or lapse of time or both, could reasonably be
expected to result in a revocation, suspension or non-renewal of any such
Governmental Approval.

(p) Intellectual Property.

(i) Each Group Company owns, or has valid license or other right or consent to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted (the "Business Intellectual Property").  The Business
Intellectual Property constitute all of the Intellectual Property required for
the conduct of, and such Intellectual Property will be sufficient for each Group
Company to conduct, the operations in the manner in which it is currently
conducted and proposed to be conducted, and there are no Intellectual Property
that are material to any Group Company other than the Business Intellectual
Property. 

23

--------------------------------------------------------------------------------

(ii) The relevant Group Company exclusively owns all right and has title to each
of the Intellectual Property owned by the Group Companies (the "Owned
Intellectual Property"), and has valid written licenses in respect of all
Intellectual Property used or held under license from third-parties for use in
the conduct of the businesses of the Group Companies as currently conducted (the
"Licensed Intellectual Property") to permit the relevant Group Company to
conduct its business as currently conducted, in each case free and clear of all
Encumbrances and without infringing or violating the rights of third parties in
the Licensed Intellectual Property.  All registrations and applications for the
Owned Intellectual Property are subsisting and, valid and enforceable.

(iii) There are no pending or, to the Knowledge of the Seller, threatened
Actions of which any Group Company has been given notice by any Person against
its use of any Intellectual Property.

(iv) (A) No Group Company has conflicted with, impaired, constituted an
unauthorized use of, misappropriated, infringed upon or violated any
Intellectual Property of any other Person, nor has any Group Company received
any written notice in relation thereto and (B) to the Knowledge of the Seller,
no Person is infringing, violating or misappropriating any Owned Intellectual
Property, and no such claims have been asserted against any Person by the Seller
or any Group Company.

(v) The Intellectual Property owned by each Group Company, and the business of
each Group Company as currently conducted, and the current business practices,
methods and operations of each Group Company, do not infringe, misappropriate or
otherwise violate any Intellectual Property or other right of any Person
(including pursuant to any non-disclosure agreements or obligations to which the
Group Company or any of its employees or former employees is a party) as of the
date hereof.

(vi) The Business Systems used in the conduct of the Group Companies' operations
as currently conducted (i) operate and perform in all material respects in
accordance with their documentation and functional specifications and otherwise
as required by such businesses as presently conducted, and (ii) have not
materially malfunctioned, interrupted or failed.  Each Group Company has taken
all commercially reasonable actions to maintain and protect the integrity,
security and continuous operation of the Business Systems and there have been no
material violations, outages, interruptions, failures or breaches of the same
(actual or attempted).  Each Group Company has implemented commercially
reasonable backup and disaster recovery technology processes consistent with
generally-accepted industry standards.

(q) Taxes.

24

--------------------------------------------------------------------------------

(i) Except as set forth in Section 3.2(q)(i) of the Seller Disclosure Schedules,
each Group Company has timely filed with the appropriate Tax Authorities all Tax
returns, declarations and reports (each, a "Tax Return") that are required to be
filed by it, and all such Tax Returns are true, correct and complete in all
respects.  No Tax Authority in any jurisdiction where any of the Group Company
does not file Tax Returns has made any written claim that a Group Company is
required to file Tax Returns in such jurisdiction.

(ii) All Taxes and Tax liabilities of each Group Company (including interest and
penalties) that are due and payable have be timely been paid or accrued on the
books and records of such Group Company in accordance with Korean GAAP.  No
penalty or deficiency for any amount of Tax has been asserted or, to the
Knowledge of the Seller, threatened to be asserted against any Group Company.

(iii) All Taxes required to be withheld or collected by each Group Company have
been withheld and collected and, to the extent required by applicable Law,
timely paid to the relevant Governmental Authority.

(iv) No audit, investigation or Actions relating to any Taxes for which any
Group Company may be liable is pending or, to the Knowledge of the Seller,
threatened in writing by any Tax Authority.

(r) Related Party Transactions.  All transactions and obligations made or
entered into between any Group Company, on the one hand, and any of its
officers, directors, shareholders, employees, agents, Affiliates or Specially
Related Persons, on the other hand, as well as their respective related
Contracts, within the past three (3) years were on terms and conditions that are
(i) consistent with past practice of such Group Company, (ii) no less favorable
than the terms and conditions for a comparable arm's-length transaction with an
unrelated third party at such time and (iii) in compliance with applicable Laws.

(s) Insurance.  Each Group Company is subscribed for and maintains in full force
and effect all commercial insurance policies that are required under applicable
Law and other insurance policies relating to its business and assets that are
customarily obtained by businesses in the same industry in the region that such
business is conducted.  Such insurance policies are adequate to insure against
risks, in the types and amounts reasonably foreseen, to which each Group Company
is exposed in the Ordinary Course of Business.  All material insurance policies
of each Group Company as of the date hereof are currently in full force and
effect and will not be affected or terminated due to the Transaction.  All
premiums due and payable under the material insurance policies have been paid by
the relevant Group Company, and there are no overdue payments.  No written
notice of material default or termination has been received by any Group Company
in respect of any such material insurance policy.

(s) Accounts Receivable.  All accounts receivable of each Group Company existing
on the date hereof and the Completion Date have arisen from the sale of goods or
services in the Ordinary Course of Business and constitute valid and undisputed
claims of each Group Company which are not subject to valid claims of set-off or
other defenses or counterclaims.  All accounts receivable reflected on the Group
Companies Financial Statements and all accounts receivable arisen or arising
during the period from June 30, 2019 up to and including the Completion Date
(subject to the reserve for bad debts, if any, reflected in the Group Companies
Financial Statements) unless already collected, are and will be as of the
Completion Date good and collectible, without any discount or resort to
litigation or extraordinary collection activity.

25

--------------------------------------------------------------------------------

(u) Anti-Corruption and Anti-Bribery Laws; Money Laundering Laws.  None of the
Seller, the Group Companies or any of their respective officers, directors,
employees, agents, representatives, consultants, or any other Person associated
with or acting for or on behalf of any Group Company, has, directly or
indirectly, in the case of (i) through (iii) below, in order to assist any Group
Company in obtaining or retaining business on behalf of, securing an improper
advantage on behalf of, or directing business to, a Group Company or any other
Person: (i) made, offered or promised to make or offer any payment, loan or
transfer of anything of value, including any reward, advantage or benefit of any
kind, to or for the benefit of any Government Official, candidate for public
office, political party or political campaign, for the purpose of (a)
influencing any act or decision of such Government Official, candidate, party or
campaign, (b) inducing such Government Official, candidate, party or campaign to
do or omit to do any act in violation of a lawful duty, (c) obtaining or
retaining business for or with any person, or (d) otherwise securing any
improper advantage; (ii) paid, offered or promised to pay or offer any bribe,
payoff, influence payment, kickback, unlawful rebate, or other similar unlawful
payment of any nature; (iii) made, offered or promised to make or offer any
unlawful contributions, gifts, entertainment or other unlawful expenditures;
(iv) established or maintained any unlawful fund of corporate monies or other
properties; (v) created or caused the creation of any false or inaccurate books
and records of any Group Company related to any of the foregoing; or (vi)
otherwise violated any provision of any Anti-Corruption and Anti-Bribery Laws. 
No Group Company has violated financial recordkeeping and reporting requirements
of any money laundering laws in any material respect; and no action, suit or
proceeding by or before any governmental authority, any non-governmental
authority or any arbitrator involving any Group Company or its Subsidiaries with
respect to the money laundering laws is pending or, to the Knowledge of the
Seller, threatened.

(v) Data Protection.  Each Group Company has complied in all material respects
with each Law applicable to privacy, data protection and security, export,
transfer and the online and offline collection and use of personal information,
including those under the Personal Information Protection Act of Korea, the Act
on the Promotion of IT Network Use and Information Protection and the Act on the
Protection, Use, etc. of Location Information (collectively, the "Privacy Laws")
in connection with its business, except for failures to comply prior to the date
of this Agreement that have been fully cured without any continuing
ramifications.  No Group Company has received any written notice of any claims
or been charged with the violation of any such Privacy Laws by a Governmental
Authority or any other Person.

(w) No Broker.  Neither the Seller nor any Group Company has engaged any
financial advisor, broker or finder, or incurred any liability for any financial
advisor's, brokerage or finder's fee or commission, or the reimbursement of
expenses, in connection with the Transaction and any transaction contemplated
hereby for which the Purchaser or any Group Company would be liable.

(x) No Other Warranties.  Except for the warranties contained in this Article
III (including the related portions of the Seller Disclosure Schedules), none of
the Seller, the Group Companies or any other Person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of the Seller or the Group Companies, including any representation or warranty
as to the accuracy or completeness of any information regarding the Group
Companies furnished or made available to the Purchaser and its representatives
(including any information, documents or material made available to the
Purchaser in the Data Room, management presentations or in any other form in
expectation of the Transaction) or as to the future revenue, profitability or
success of any Group Company or any representation or warranty arising otherwise
in Law.

26

--------------------------------------------------------------------------------

3.3.      Warranties of the Purchaser. The Purchaser hereby warrants to the
Seller that the statements contained in this Section 3.3 are true and correct as
of the date hereof and as of the Completion Date (or, if made as of a date
specified below, as of such date).

(a) Organization and Existence; Authorization.  The Purchaser is duly organized
and validly existing under the Laws of the jurisdiction of its organization, and
has requisite power and authority required to conduct its business as it is now
being conducted. The Purchaser has full authority and capacity to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
has been duly executed and delivered by the Purchaser, and this Agreement
constitutes the legal, valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms, except insofar as the
enforceability hereof may be limited by applicable bankruptcy, fraudulent
conveyance, or other similar Laws affecting the enforcement of creditors' rights
generally.

(b)  Absence of Conflicts; No Consents.  Neither the execution and delivery of
this Agreement, nor the consummation of the Transaction, will conflict with or
result in a breach or violation under any Law applicable to the Purchaser, any
Contract, lease, license or other arrangement to which the Purchaser is a party,
or the articles of incorporation of the Purchaser.  No Governmental Approval or
any third-party consent is required to be obtained by the Purchaser in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transaction.

(c)  Action.  There is no Action pending or, to the knowledge of the Purchaser,
threatened against the Purchaser that prohibits or restricts the Transaction.

(d)  Financing.

(i) The amount of funds contemplated to be provided pursuant to the Financing
Commitments will be sufficient to (i) pay the Purchase Price, (ii) pay any and
all fees and expenses required to be paid by the Purchaser in connection with
the Transaction including the Debt Financing and (iii) satisfy all of the
Purchaser's other payment obligations contemplated hereunder.

(ii) The Purchaser has delivered to the Seller an accurate and complete copy of
the executed commitment letters among the Purchaser and its financing sources
and excerpts of those portions of each executed fee letter and engagement letter
associated therewith that contain any conditions to funding or other provisions
regarding the terms and conditions of the financing to be provided by such
commitment letters (such commitment letters, including all exhibits, schedules,
annexes and amendments thereto and each such fee letter and engagement letter,
collectively, the "Financing Commitments"), pursuant to which (x) the lender
parties thereto have committed, subject to the terms thereof, to lend the debt
amounts set forth therein (the "Debt Financing"), and (y) such investment
fund(s) have committed, subject to the terms thereof, to invest in the equity
capital of the Purchaser for purposes of financing the Transaction (the "Equity
Financing").

27

--------------------------------------------------------------------------------

(iii) The Financing Commitments are (x) legal, valid and binding obligations of
the Purchaser and each of the other parties thereto and (y) enforceable in
accordance with their respective terms against the Purchaser, and each of the
other parties thereto except as enforceability may be limited by bankruptcy Laws
or other similar Laws affecting creditors' rights.  Prior to the date hereof and
the Completion Date, none of the Financing Commitments has been amended or
modified, and as of the date hereof and the Completion Date, (i) the respective
obligations and commitments contained in the Financing Commitments have not been
withdrawn or rescinded in any respect, (ii) the Financing Commitments are in
full force and effect, and (iii) there is no reasonable grounds for the
Purchaser to believe that any of the conditions to the Debt Financing or the
Equity Financing contemplated in the Financing Commitments will not be satisfied
or that the Debt Financing or the Equity Financing will not be made available to
the Purchaser on or prior to the Completion Date.  Except for a fee letter with
respect to fees and related arrangements (in each case, that do not relate to
the conditionality of, or contain any conditions precedent to, the funding of
the financing contemplated by the Debt Financing or the Equity Financing), there
are no side letters or other agreements, contracts or arrangements related to
the funding or investing, as applicable, of the full amount of the Debt
Financing or the Equity Financing other than as expressly set forth in the
Financing Commitments and delivered to the Seller prior to the date hereof, and
there are no conditions precedent or other contingencies related to the funding
of the full amount of the Debt Financing or the Equity Financing, other than as
expressly set forth in the Financing Commitments and delivered to the Seller
prior to the date hereof.  The Purchaser has fully paid, or caused to be fully
paid, any and all commitment or other fees which are due and payable on or prior
to the date hereof pursuant to the terms of the Financing Commitments.  The
Purchaser is unaware of any fact or occurrence existing on the date hereof that
would reasonably be expected to make any of the assumptions or any of the
statements set forth in the Financing Commitments inaccurate or that would
reasonably be expected to cause the Financing Commitments to be ineffective.  

ARTICLE IV
COVENANTS

4.1.       Conduct of Business Prior to Completion.

(a) Except as otherwise agreed with the Purchaser in writing, between the
execution of this Agreement and the Completion, the Seller shall procure that
the business of each Group Company is carried on in all material respects only
in the Ordinary Course of Business and shall comply with the obligations set out
in Schedule A.

(b) Notwithstanding anything to the contrary in this Agreement, any Party or any
Group Company shall not (x) be prevented from undertaking, (y) be required to
obtain the consent of the Purchaser in relation to, or (z) incur any liability
as a result of effecting, any of the following on or prior to Completion:

28

--------------------------------------------------------------------------------

(i) any matter required by Law binding on such Person;

(ii) the implementation of any transaction or the taking of any action permitted
or provided for by this Agreement; or

(iii) in the case of the Seller and the Group Companies, the incurrence of
Permitted Leakage.

4.2.     Best Efforts; Cooperation and Assistance. The Parties agree as set
forth below with respect to the period between the date hereof through the
Completion Date.

(a) The Seller and the Purchaser shall use their best efforts to take all
actions and do all things necessary, proper or advisable to consummate and make
effective, in compliance with all of the terms of this Agreement, the
Transaction (including satisfaction, but not waiver, of the conditions precedent
which it is responsible for or otherwise in control of, as set forth in Article
V) as soon as possible but no later than the Long-Stop Date.  Each Party shall
cooperate with the other Party and use reasonable best efforts to satisfy all of
the Completion conditions in an expeditious manner.  Subject to the terms and
conditions of this Agreement, neither Party shall, and shall permit any of its
Affiliates and Representatives to, take any actions, or omit to take any
actions, that would, or that would reasonably be expected to, result in any of
the conditions set forth in Article V not being satisfied.(b)              The
Purchaser shall use its best efforts to give any notices to, make any filings
with, and obtain, as soon as practicable, any Governmental Approvals for which
it is responsible and, to the extent necessary, the Seller shall use its
reasonable efforts to assist the Purchaser in respect of the foregoing.  The
Seller shall use its best efforts to give any notices to, make any filings with,
and obtain, as soon as practicable, any Governmental Approval for which it is
responsible and, to the extent necessary, the Purchaser shall use its reasonable
efforts to assist the Seller in respect of the foregoing.  For the avoidance of
doubt, the Purchaser hereby represents that neither it nor any of its
Affiliates, successors or assigns are required to file any business combination
report with the KFTC in connection with the Transaction prior to the
Completion. 

(c) The Purchaser shall not take or permit any of its Affiliates to take any
action that would reasonably be expected to prevent, materially delay or
materially impede the receipt of any Governmental Approval.  The Purchaser shall
not withdraw any notification that it files pursuant to the applicable
Competition Laws, or commit to or agree with the KFTC to stay, toll or extend
any applicable waiting period under the applicable Competition Laws, without the
prior written consent of the Seller. 

4.3.      Access to Records. From the date of this Agreement until the
Completion, the Seller shall permit, and the Seller shall cause the Group
Companies to permit, Representatives of the Purchaser to have access, at
reasonable times, to a reasonable extent, and to the extent not in violation of
any Law, upon advance notice to the Seller, under the supervision of Seller's
personnel, and in a manner so as not to interfere with the normal business
operations of the Group Companies, to the premises, properties, personnel,
books, records, contracts and documents as the Purchaser may reasonably request
from time to time.

4.4. Third Party Consents.  If the execution, delivery or performance by the
Seller of this Agreement or the consummation of the Transaction constitutes a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, requires consent or approval under, result in the
termination of or a right of termination or cancellation or modification under,
accelerate the performance required by, or create in any party the right to
accelerate, terminate, modify or cancel any of the terms, conditions or
provisions of, any Material Contract or material Governmental Approval to which
any Group Company is a party or by which any Group Company or any of the
properties of any Group Company are bound, then prior to the Completion, the
Seller shall, and shall cause the Group Companies to, use best efforts to duly
and timely obtain such waivers, consents, approvals.  The Purchaser shall
reasonably cooperate with the Seller to assist the Seller to obtain such
waivers, consents and approvals.  Prior to the Completion, the Seller shall, and
shall cause the Group Companies to duly and timely give all notices required
under the relevant Material Contracts and Governmental Approvals in connection
with the Transaction. 

29

--------------------------------------------------------------------------------

4.5. Replacement of Directors.

(a) At least fifteen days prior to the Completion, the Purchaser shall deliver a
notice ("Director List") to the Seller (i) specifying the candidates for
registered directors and/or statutory auditor(s) of the Group Companies the
Purchaser desires to nominate, and (ii) containing a list of the registered
directors or the statutory auditor(s) of the Group Companies the Purchaser
desires to have resign from the Group Companies.  Upon receipt of the Director
List, the Seller shall procure that each of the registered directors listed in
the Director List resign from their respective positions, effective as of the
Completion Date, by executing the resignation letter in the form attached hereto
as Exhibit 4.5(a), which executed form shall be delivered to the Purchaser at
the Completion. 

(b) The Seller shall, or shall cause the Group Companies to, convene a general
meeting of the unitholders and/or shareholders of the Group Companies on or
prior to the Completion to elect the candidates set forth in the Director List
as registered directors and/or statutory auditor(s) of the Group Companies,
conditional upon the Completion.

4.6.        Purchaser Financing.

 (a)   The Purchaser shall take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to arrange and
obtain the Debt Financing and the Equity Financing on the terms and conditions
described in the Financing Commitments, including (i) maintaining in effect the
Financing Commitments, (ii) satisfying on a timely basis all conditions
applicable to the Purchaser obtaining the Debt Financing and the Equity
Financing, (iii) entering into definitive agreements with respect thereto on
terms and conditions described in or contemplated by the Financing Commitments
and (iv) consummating the Debt Financing and the Equity Financing at or prior to
the Completion. 

(b) The Purchaser acknowledges and agrees that obtaining the Debt Financing or
the Equity Financing is not a condition to the Completion.  For the avoidance of
doubt, if the Debt Financing or the Equity Financing, as relevant, has not been
obtained, the Purchaser shall continue to be obligated, until such time as this
Agreement is terminated in accordance with its terms and subject to the
fulfillment or waiver of the conditions set forth in Article V, to complete the
purchase of the Ownership Interest and the other transactions contemplated by
this Agreement on the terms contemplated by this Agreement.

4.7. Confidentiality; Public Announcements.

30

--------------------------------------------------------------------------------

(a) The Purchaser acknowledges that the information provided to it in connection
with this Agreement and the Transaction is subject to the terms of the Mutual
Non-Disclosure Agreement, dated July 17, 2019, by and between Net 1 UEPS
Technologies, Inc. and Stonebridge Capital Inc. (the "Non-Disclosure
Agreement"), the terms of which are incorporated herein to apply to the
Parties.  In the event of a conflict or inconsistency between the terms of this
Agreement and the Non-Disclosure Agreement, the terms of this Agreement shall
govern.  Effective upon, and only upon, the Completion, the obligations under
the Non-Disclosure Agreement shall terminate except with respect to provisions
regarding disclosure and use of confidential information not related to the
business of the Group Companies, which shall continue in full force and effect
in accordance with the terms of the Non-Disclosure Agreement.

(b) Neither Party shall make, or cause to be made, any press release or public
disclosure or announcement or otherwise communicate with any news media in
respect of this Agreement or the Transaction without the prior written consent
of the other Party unless such disclosure is otherwise required by any
applicable Law or other relevant requirements of a securities exchange, in which
case such Party shall consult with the other Party, to the extent reasonably
practicable, with respect to the text thereof prior to issuing such press
release or public disclosure. 

4.8. Employee Matters.

(a) Without prejudice to Section 4.8(b), until the Completion, the Purchaser
shall not, and shall procure that its Affiliates and their respective agents,
representatives and advisors shall not, without the express prior consent of the
Seller, make any statement, or communicate in any way, whether directly or
indirectly and whether itself or via any agent, representative or advisor, with
any Employee Group, agent or any of their respective representatives, agents or
advisors, in each case, in relation to any labor matters, and shall inform the
Seller promptly of any communication received from any Employee Group, agent or
any of their respective agents, representatives or advisors.

(b) The Purchaser shall cause the Group Companies not to: (i) change the working
terms and conditions of the Employees other than directors to be less favorable
than those existing as of the date hereof and (ii) terminate the employment of,
implement any headcount reduction or otherwise implement manpower restructuring
with respect to the Employees, in each case, for a period of three (3) years
following the Completion Date.

31

--------------------------------------------------------------------------------

4.9. Director and Officer Liability and Indemnification.  Notwithstanding
anything to the contrary and without prejudice to any indemnity to which all
present and former directors and statutory auditors of the Group Companies (the
"Covered Persons") may be entitled, from and after the Completion, the Purchaser
shall waive and release the Covered Persons from and against claims for Losses
arising in the future out of or pertaining to any action or failure to take
action by any such Covered Person in their capacity as director or statutory
auditory, as applicable, in connection with the business or operation of the
Group Companies prior to the date that their resignation becomes effective. 
From and after the Completion, the Purchaser shall not, and shall, to the
fullest extent permitted by Law, cause the Group Companies and its and their
respective officers, directors and Affiliates to not, assert or file any claim
against any Covered Person for any act performed or omission made in his/her
capacity as a director or statutory auditor of the Group Companies in connection
with the business or operation of the Group Companies prior to his/her
resignation, except in cases where such claims arose out of fraud of the
relevant Covered Person.

4.10. Exclusive Dealings.  The Seller and its Affiliates (including the Group
Companies) shall not, and shall cause their respective Representatives not to,
directly or indirectly, (i) solicit, initiate or encourage (including through
the furnishing of information) the submission of any inquiries, indications of
interest, proposals or offers from any Person other than the Purchaser and its
Representatives concerning the direct or indirect sale of equity securities or
any assets of, or any merger, recapitalization, tender or exchange offer, or
other business combination transaction or strategic relationship or similar
transaction involving any of the equity securities or assets of, any Group
Company (a "Competing Transaction"), (ii) participate in any discussions or
negotiations regarding, or enter into any agreements or understandings relating
to, a Competing Transaction, or (iii) otherwise cooperate in any way with, or
assist or participate in, facilitate or encourage (including through the
furnishing of any information), any effort or attempt by any third party to do
or seek any of the foregoing.

4.11. Further Assurances. At any time or from time to time after the Completion,
each of the Parties shall, to the extent commercially reasonable, execute and
deliver such other documents and instruments, provide such materials and
information and take such other actions as may be necessary, proper or
advisable, to the extent permitted by Law, to fulfill its obligations under this
Agreement or to otherwise effect the transactions contemplated hereby.

ARTICLE V
CONDITIONS PRECEDENT

5.1.      Conditions Precedent to the Obligations of the Seller to Sell the
Ownership Interest. The obligation of the Seller to sell the Ownership Interest
at the Completion is subject to the satisfaction, on or prior to the Completion
Date, of each of the following conditions, any of which may be waived in writing
by the Seller:

(a) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, or promulgated by any
Governmental Authority of competent jurisdiction that prohibits the consummation
of the Transaction.

(b) Warranties.  The warranties of the Purchaser in Section 3.3 shall be true
and correct in all material respects (except for those warranties which are
qualified as to materiality, in which case such warranties shall be true and
correct in all respects).

32

--------------------------------------------------------------------------------

 (c) Covenants.  The Purchaser shall have duly performed and complied with, in
all material respects, all agreements, covenants and conditions required by this
Agreement and the other Transaction Documents to be performed or complied with
by it prior to or on the Completion Date.

(d) Transaction Documents.  All of the Transaction Documents shall have been
duly executed by the parties thereto on or prior to the Completion Date.

(e) W&I Insurance Policy.  The W&I Insurance Policy shall have been entered into
by and between the Purchaser and the W&I Insurance Company in accordance with
the terms and conditions set forth in Article VI of this Agreement.

5.2.       Conditions Precedent to the Obligations of the Purchaser to Purchase
the Ownership Interest.  The Purchaser's obligation to purchase the Ownership
Interest at the Completion from the Seller is subject to the satisfaction, on or
prior to the Completion Date, of the following conditions, any of which may be
waived in writing by the Purchaser:

(a) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, or promulgated by any
Governmental Authority of competent jurisdiction that prohibits the consummation
of the Transaction.

(b) Warranties. The warranties of the Seller in Sections 3.1 and 3.2 shall be
true and correct in all material respects (except for those warranties which are
qualified as to materiality, in which case such warranties shall be true and
correct in all respects).

 (c) Covenants.  The Seller shall have duly performed and complied with, in all
material respects, all agreements, covenants and conditions required by this
Agreement and the other Transaction Documents to be performed or complied with
by it prior to or on the Completion Date.

(d) Transaction Documents.  All of the Transaction Documents shall have been
duly executed by the parties thereto on or prior to the Completion Date.

5.3. Frustration of Completion Conditions.  The Purchaser may not rely on the
failure of any condition set forth in Section 5.2 to be satisfied if such
failure was primarily caused by the failure of the Purchaser to perform any of
its obligations under this Agreement.  The Seller may not rely on the failure of
any condition set forth in Section 5.1 to be satisfied if such failure was
primarily caused by the failure of the Seller to perform any of its obligations
under this Agreement.

ARTICLE VI
INDEMNIFICATION

6.1. Indemnification.

(a) Subject to the limitations contained in this Agreement, the Purchaser agrees
to indemnify, defend and hold harmless the Seller, its Affiliates and their
respective shareholders, officers, directors, employees and agents
(collectively, the "Indemnified Seller Party") from and against (i) any and all
Losses that incurred as a result of any inaccuracy in or breach of any of the
warranties made by the Purchaser in Section 3.3 in this Agreement, and (ii) any
and all Losses that incurred as a result of any breach of, or failure by the
Purchaser to perform any of the Purchaser's covenants, agreements or other
obligations contained in this Agreement.

33

--------------------------------------------------------------------------------

(b) Subject to the limitations contained in this Agreement, including Sections
6.5 and 6.6, the Seller agrees to indemnify, defend and hold harmless the
Purchaser, its Affiliates and their respective shareholders, officers,
directors, employees and agents (collectively, the "Indemnified Purchaser
Party") from and against (i) any and all Losses that incurred as a result of any
inaccuracy in or breach of any of the warranties made by the Seller in Section
3.1 or 3.2 in this Agreement, and (ii) any and all Losses that incurred as a
result of any breach of, or failure by the Seller to perform any of the Seller's
covenants, agreements or other obligations contained in this Agreement.

6.2.       Survival. The warranties of the Parties contained in Article III in
this Agreement and any claims based on breach or inaccuracy of the same shall
survive the Completion for a period of twenty-four (24) months from the
Completion Date (other than the Fundamental Warranties, which shall survive in
full force and effect until the date that is seven (7) years after the
Completion Date), provided that none of covenants, obligations and other
agreements contained in this Agreement shall survive the Completion Date other
than those which by their terms contemplate performance after the Completion
Date.

6.3. Limitations on Liability.

(a) No indemnification claim may be asserted against either Party unless written
notice of such claim is received by such Party (the "Indemnifying Party"),
describing in reasonable detail the facts and circumstances with respect to the
subject matter of such claim and, with respect to claims pursuant to Sections
6.1(a) and 6.1(b), on or prior to the end of the applicable survival period
stated in Section 6.2 from the Party seeking indemnification (each, an
"Indemnified Party"). 

(b) Except in case of fraud by the Seller, under no circumstances shall the
indemnification obligations of the Seller, in the aggregate, exceed US$1 in case
of any claim arising under Section 6.1(b)(i).

(c) Any Indemnified Party shall use its reasonable efforts to avoid or mitigate
any Losses which in the absence of mitigation might give rise to, or increase, a
liability in respect of any claim under this Agreement.

(d) In calculating the amount of any Losses payable to an Indemnified Party
hereunder, the amount of such Losses (i) shall not be duplicative of any other
Loss for which an indemnification claim has been actually paid, (ii) shall be
computed net of any amounts that such Indemnified Party is or may be entitled to
claim for (the "Third Party Indemnification Amount") under any other
indemnification agreements, understanding or similar arrangements other than
this Agreement with respect to such Losses, and (iii) shall be computed net of
any amounts that such Indemnified Party is or may be entitled to claim for under
any insurance policy with respect to such Losses.  The Indemnified Party shall
use its best efforts to seek a remedy under such indemnification agreements,
understanding, insurance policy or other similar arrangements prior to seeking
indemnification from the Indemnifying Party.  If the Indemnifying Party pays an
Indemnified Party for a claim and subsequently insurance proceeds or the Third
Party Indemnification Amount, as the case may be, in respect of such claim is
collected by such Indemnified Party, then such Indemnified Party promptly shall
remit to the Indemnifying Party the insurance proceeds or the Third Party
Indemnification Amount, as the case may be, up to the amount paid by the
Indemnifying Party to such Indemnified Party.  In calculating the liability of
the Seller in respect of any claim, there shall be taken into account any net
quantifiable financial benefit to the Indemnified Purchaser Party as a result of
the matter giving rise to such claim, including the amount by which any Tax for
which the Indemnified Purchaser Party is accountable, liable to be assessed, is
actually reduced or extinguished (including by way of a credit applied to future
Taxes payable) as a result thereof.  For the purpose of this Section 6.3(d),
recovery by, or financial benefit of, the Purchaser, the Group Companies or
their respective Affiliate shall be deemed to be a recovery by, or financial
benefit of, each of them.

34

--------------------------------------------------------------------------------

(e)  Notwithstanding anything in this Agreement to the contrary, neither Party
shall be liable to the other Party for any consequential, indirect, special,
punitive or incidental damages; provided that the foregoing limitation shall not
relieve such Party from liability for damages to the extent such damages are
awarded to a third party in connection with a Third Party Claim..

(f) For purposes of this Article VI, the Seller shall not be liable for any
Losses  based upon or arising out of (i) any inaccuracy or breach of any of the
warranties of the Seller contained in this Agreement if the Purchaser had
knowledge of such inaccuracy or breach prior to the Completion, (ii) any facts,
events, or occurrence fairly disclosed in the information or materials set forth
in, or that can be obtained through, the Seller Disclosure Schedules, the Data
Room or public searches, as the case may be, (iii) any voluntary act, omission,
transaction or arrangement by the Purchaser, (iv) matters to which the claims
relate is specifically provided for in the Group Companies Financial Statements,
(v) the passing of, or any change in, after the Completion Date, any Law or
accounting rules, or (vi) any change in the enforcement, implementation or
interpretation of the relevant Tax rules, policies, and rates.

(g) The disclosure of any item in the Seller Disclosure Schedules shall be
deemed a disclosure with respect to any warranties if the relevance of such item
to those warranties is reasonably apparent from the face of the Seller
Disclosure Schedules. 

6.4. Claims for Indemnification. 


(a) Third-Party Claims.  All claims for indemnification made under this
Agreement resulting from, related to or arising out of a third-party claim
against an Indemnified Party (a "Third Party Claim") shall be made in accordance
with the following procedures.  An Indemnified Party shall give prompt written
notification (not more than thirty (30) days after becoming aware of any Third
Party Claim) to the Indemnifying Party of the commencement of any action, suit
or proceeding relating to a Third-Party Claim for which indemnification may be
sought or, if earlier, upon the assertion of any such claim by a third party;
provided, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party will relieve the Indemnifying Party from any obligation under
this Article VI except to the extent such delay actually and materially
prejudices the Indemnifying Party.  Such notification shall include a
description in reasonable detail, to the extent known at the time, of the facts
constituting the basis for such Third-Party Claim, any material information
received by the Indemnified Party which is reasonably relevant to the applicable
Third Party Claim, and the amount of the Losses claimed.  At any time after
delivery of such notification, the Indemnifying Party may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such action,
suit, proceeding or claim, at the Indemnifying Party's expense.  The Indemnified
Party shall take any actions reasonably necessary and in good faith to defend
such Third Party Claim prior to the time that it receives a notice from the
Indemnifying Party as contemplated by the foregoing sentence.  The Indemnified
Party shall, and shall cause its Affiliates and its and their respective
shareholders, officers, directors, employees and agents to, cooperate reasonably
with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party's reasonable expense, all
witnesses, pertinent records, materials and information in the Indemnified
Party's possession or under the Indemnified Party's control relating thereto as
is reasonably requested by the Indemnifying Party.  The Party not controlling
such defense may participate therein at its own expense.  The Party controlling
such defense shall keep the other Party advised of the status of such action,
suit, proceeding or claim and the defense thereof and shall have the right to
settle such action, suit, proceeding or claim; provided, however, that (i) the
Indemnified Party shall not agree to any settlement of such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
and (ii) the Indemnifying Party shall not agree to any settlement of such
action, suit, proceeding or claim without the prior written consent of the
Indemnified Party, unless such settlement does not impose injunctive or
equitable relief on the Indemnified Party and includes a complete release of the
Indemnified Party without prejudice.

35

--------------------------------------------------------------------------------

(b) Procedure for Claims.  In the event an Indemnified Party claims a right to
payment pursuant hereto with respect to any matter not involving a Third-Party
Claim (a "Direct Claim"), such Indemnified Party shall send written notice of
such claim to the appropriate Indemnifying Party (a "Notice of Claim").  Such
Notice of Claim shall specify in reasonable detail the legal basis for and the
underlying facts of such Direct Claim.  For the avoidance of doubt, the Parties
agree and understand that Notice of Claim in respect of a breach of a warranty
must be sent by the Purchaser prior to the expiration of the relevant survival
period for such warranty under Section 6.2. 

 (c) Access to Information. In the event of an actual or potential claim, the
Purchaser shall procure that the Seller and its representatives are provided,
upon reasonable notice, with all such assistance, documentation, information and
access to premises and personnel of the Group Companies as they may reasonably
require to investigate, avoid, remedy, dispute, resist, appeal, compromise or
contest such claim and shall permit the Seller and its representatives to make
copies of such documentation and information to the extent relevant to the
claim.

6.5.       W&I Insurance. 

As of the date of this Agreement, the Purchaser shall have procured the W&I
insurance policy (the "W&I Insurance Policy") from the W&I Insurance Company on
terms disclosed to the Seller, which shall contain a waiver of the W&I Insurance
Company of its rights of subrogation, claims in contribution and rights acquired
by assignment against the Seller (except in case of fraud by the Seller).  For
the avoidance of doubt, the Seller shall have no obligations towards any
premiums or payments to be made in connection with the obtainment and
maintenance of the W&I Insurance Policy.  In the event of any conflict or other
inconsistency between the terms of this Section 6.5 and any other provisions of
this Agreement or any other contract, agreement or arrangement entered into by
either the Purchaser or the Seller in connection with the Transaction (including
the W&I Insurance Policy, as between the Parties), the terms of this Section 6.5
shall prevail.  Notwithstanding anything to the contrary in this Agreement, the
Purchaser:

36

--------------------------------------------------------------------------------

(a) hereby warrants to the Seller that the executed copy of the W&I Insurance
Policy delivered by the Purchaser to the Seller on the date of this Agreement is
true, complete and up-to-date;

(b) acknowledges and agrees that, in reliance upon the W&I Insurance Policy,
neither the Purchaser nor any other Indemnified Purchaser Party shall be
entitled to make, and the Purchaser waives on behalf of itself and all the other
Indemnified Purchaser Parties any right such Person may have to make, any claim
against the Seller arising out of, and the Seller shall not be liable for, any
Losses suffered or incurred by any Indemnified Purchaser Party in connection
with any claims of any inaccuracy in or breach of any of the warranties made by
the Seller in Section 3.1 or Section 3.2 in this Agreement, except in case of
fraud by the Seller;

(c) acknowledges and agrees that, notwithstanding anything to the contrary in
this Agreement or any other contract, agreement or arrangement entered into by
either the Seller or the Purchaser in connection with the Transaction (including
the W&I Insurance Policy), the Seller provides Sections 3.1 and 3.2 in this
Agreement and (to the extent relating to any inaccuracy in or breach of any
warranty set forth in Section 3.1 or Section 3.2) Section 6.1(b)(i) hereof to
the Purchaser solely for purposes of satisfying the condition set forth in
Section 5.2(c) in this Agreement and to enable the Purchaser to make claims
against the W&I Insurance Company under the W&I Insurance Policy for any
inaccuracy in or breach of any warranty set forth in Sections 3.1 and 3.2
hereof, and any and all claims for any inaccuracy in or breach of any warranty
set forth in Section 3.1 or Section 3.2 by any Indemnified Purchaser Party shall
be made exclusively against the W&I Insurance Company under the W&I Insurance
Policy and, as such, the Indemnified Purchaser Parties shall not make any claim
against the Seller as a result of any Loss, except in case of fraud by the
Seller;

(d) acknowledges that the Seller has entered into this Agreement and will
complete the Transaction in reliance on the Purchaser having obtained the W&I
Insurance Policy and the provisions of this Section 6.5 and Section 6.6;

(e) agrees that it will not be entitled to make, and will not make, and waives
and releases any right it may have to make, any claims for any inaccuracy in or
breach of any of the warranties made by the Seller in Section 3.1 or Section 3.2
in this Agreement against the Seller, except in case of fraud by the Seller; and

(f) agrees that the provisions of this Section 6.5 will still apply
notwithstanding that the Purchaser is or may be unable to pursue or obtain any
remedy under the W&I Insurance Policy, whether due to policy validity (including
if the W&I Insurance Policy is invalid due to the insolvency, breach or default
of any Person), creditworthiness or otherwise.             

6.6.6.6. W&I Insurance Covenants. The Purchaser covenants with the Seller that
it shall:

(a) not (without the prior written consent of the Seller) agree to any
amendment, variation or waiver of the W&I Insurance Policy (or do anything which
has a similar effect);

(b) not (without the prior written consent of the Seller) novate, or otherwise
assign its rights under, the W&I Insurance Policy (or do anything which has
similar effect), save that the Purchaser may assign its rights under the W&I
Insurance Policy by way of security to the bank(s) providing debt financing for
the acquisition of the Ownership Interest;

37

--------------------------------------------------------------------------------

(c) not (without the prior written consent of the Seller) vitiate, terminate,
cancel or rescind the W&I Insurance Policy or take any steps to bring about or
result in the W&I Insurance Policy to be vitiated, terminated, cancelled or
rescinded or do anything which causes any right under the W&I Insurance Policy
not to have full force and effect;

(d) comply with the terms of any deliverables and payment obligations set out in
the W&I Insurance Policy; and

(e) include in the terms of the W&I Insurance Policy an express waiver and
release of all of the W&I Insurance Company's rights of subrogation,
contribution and rights acquired by assignment (or any similar or equivalent
rights) against the Seller or any of its Affiliates and any Person for whom they
are vicariously or contractually liable (such as their directors and officers)
(together, the "Released Parties") (save in relation to fraud by the Seller, in
which case the W&I Insurance Company shall be entitled to exercise its rights of
subrogation, contribution and rights acquired by assignment (or any similar or
equivalent rights) against the Seller), and an acknowledgment by the W&I
Insurance Company that each of the Released Parties is entitled to directly
enforce such waiver and release (and in respect of the waivers and releases the
Purchaser contracts with the W&I Insurance Company in its own right and on trust
for and for the benefit of each of the Released Parties).

Notwithstanding anything to the contrary herein, if there is any conflict or
inconsistency between (i) Sections 6.5 and 6.6 and (ii) any other provisions of
this Agreement, Sections 6.5 and 6.6 shall prevail.

6.7. Sole and Exclusive Remedy. From and after the Completion, the rights
provided to the Parties under Article VI shall be the sole and exclusive
remedies of the Indemnified Party with respect to claims under this Agreement or
otherwise relating to the Transaction, provided, that notwithstanding anything
to the contrary herein, nothing in this Section 6.7 shall limit the rights or
remedies of any Indemnified Party (i) in case of fraud by the Indemnifying
Party, or (ii) in seeking or obtaining specific performance and other equitable
relief in accordance with the terms of this Agreement.

6.8.       Adjustment to Purchase Price.  All indemnification payments or
reimbursements made by the Seller pursuant to this Article VI will be treated as
an adjustment to the Purchase Price unless otherwise required by applicable Law.

ARTICLE VII
TERMINATION

7.1.        Termination.  This Agreement may be terminated at any time prior to
the Completion:

(a) by mutual written agreement of the Seller and the Purchaser;

(b) by either the Seller or the Purchaser, in the event that the Completion has
not occurred by the Long-Stop Date by reason of failure of any conditions set
forth in Section 5.1 (in the case of termination by the Seller) or Section 5.2
(in the case of termination by the Purchaser); provided, that a Party to which
failure of any conditions applicable to it under Article V is attributable may
not terminate this Agreement pursuant to this Section 7.1(b);

38

--------------------------------------------------------------------------------

(c) by either the Seller or the Purchaser with a written notice to the other
Party if the other Party has materially breached any of its warranties,
covenants or obligations under this Agreement (other than a material breach
falling under Sections 7.1(d) and 7.1(e), as applicable) which breach would
result in the failure to satisfy any of the conditions set forth in Section 5.1
or 5.2, and has failed to cure such breach within twenty (20) days following
such written notice;

(d) by the Seller if all of the conditions precedent to the obligations of the
Purchaser under Section 5.2 have been satisfied or waived and the Purchaser has
failed to consummate the Completion in accordance with Section 2.3; or

(e) by the Purchaser if all of the conditions precedent to the obligations of
the Seller in Section 5.1 have been satisfied or waived and the Seller have
failed to consummate the Completion in accordance with Section 2.5.

7.2. Effect of Termination.

(a) In the event of termination of this Agreement pursuant to Section 7.1,
subject to Section 7.2(b), this Agreement shall become void and have no effect,
without any liability or obligation on the part of the Purchaser or the Seller,
other than the provisions of Section 4.7, Article VI, Article VII and Article
VIII, which shall remain in full force and effect and survive any termination of
this Agreement; provided, however, nothing herein shall relieve any Party from
any liability for any pre-termination breach by such Party of its covenants or
agreements set forth in this Agreement.

(b) Notwithstanding anything contained herein to the contrary, the Parties
acknowledge and agree:

(i)  in the event that this Agreement is terminated by the Seller in accordance
with Section 7.1(d), the Seller shall be entitled to forfeit the Contract
Deposit including any interest accrued thereon and retain the full amount as
monetary penalty (wiyakbeol in Korean) that would compensate the Seller for the
expenses incurred and opportunities foregone as a result of the failure of the
consummation of the Transaction (the "Termination Fee");

(ii)  in the event that this Agreement is terminated for any other reason either
by the Seller or the Purchaser, the Seller shall return the Contract Deposit,
including any interest accrued thereon, to the Purchaser within ten (10)
Business Days following such termination and the Purchaser shall not have any
obligation to pay the Termination Fee or any other amount as a monetary penalty;
and 

(iii) in connection with the foregoing, the Parties hereby acknowledge and agree
that (x) the agreements contained in this Section 7.2 are an integral part of
this Agreement, and that without these agreements, the Seller and the Purchaser
would not have entered into this Agreement, and (y) the Termination Fee is a
fair and reasonable compensation for the Losses suffered or incurred by the
Seller by reason of any termination of this Agreement under circumstances in
which the Termination Fee is payable pursuant to this Section 7.2.

39

--------------------------------------------------------------------------------

ARTICLE VIII
MISCELLANEOUS

8.1.     Entire Agreement. This Agreement constitutes the entire agreement of
the Parties in respect of the subject matter hereof and supersedes any prior
expressions of intent or understandings with respect thereto.

8.2.       Assignment. This Agreement and each and every covenant, term and
condition hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns.  Neither Party may assign
any of its rights or delegate any of its obligations under this Agreement
without obtaining the prior written consent of the other Party. No assignment
shall relieve the assigning party of any of its obligations hereunder.

8.3.      Tax and Expenses. Except as otherwise expressly provided in this
Agreement, each Party shall be responsible for and bear its own taxes, fees,
costs and expenses imposed, levied, assessed or incurred on or by the Party for
or in connection with the negotiation, preparation, execution and performance of
this Agreement and the Transaction, including fees and disbursements of legal
counsel; provided that, for the avoidance of doubt, the W&I Insurance Premium
and any other costs and expenses associated with obtaining the W&I Insurance
Policy shall be solely borne by the Purchaser.

8.4.       No Right of Off-set/Set-off. Except as otherwise set forth herein,
neither Party shall have any right to off-set, deduct or set-off any payments
due pursuant to this Agreement against any other payment to be made pursuant to
this Agreement or otherwise.

8.5.       Governing Law and Dispute Resolution. This Agreement and the rights
and obligations of the Parties hereunder shall be governed by, construed and
enforceable in accordance with the Laws of Korea, without giving effect to the
conflict of laws provisions thereof.  In the event of any dispute or claim
arising out of or in connection with or relating to this Agreement or the breach
hereof, the Parties agree to negotiate in good faith to resolve any dispute
between them.  If the negotiations do not resolve the dispute, claim or breach
to the reasonable satisfaction of the Parties within thirty (30) days, then such
dispute, claim or breach shall be finally settled by arbitration in accordance
with the Rules of Arbitration of the International Chamber of Commerce.  Any
such arbitration shall be conducted in English in Singapore.  For the purpose of
such arbitration, there shall be three (3) arbitrators appointed, and each of
the claimant and the respondent shall appoint one (1) arbitrator and each such
appointed arbitrator shall agree upon and appoint the third arbitrator.  If the
two appointed arbitrators are unable to agree on a third arbitrator, the third
arbitrator shall be appointed in accordance with the Rules of Arbitration of the
International Chamber of Commerce.  No Party shall disclose or permit the
disclosure of any information about the evidence adduced or the documents
produced by another Party in the arbitration proceedings or about the existence,
contents or results of the proceeding except as may be required by a
Governmental Authority or as required in an action in aid of arbitration or for
enforcement of an arbitral award.

8.6.       Amendments and Waivers; Remedies Cumulative. Except as otherwise set
forth herein, this Agreement may be amended or modified only by an instrument in
writing duly executed by the Parties. The failure or delay of either Party to
require performance by the other Party of any provision of this Agreement shall
not affect its right to require performance of such provision nor shall any
single or partial exercise of the same preclude any further exercise thereof or
the exercise of any other right, power or remedy.

40

--------------------------------------------------------------------------------

8.7.      Severability. If any one or more of the provisions contained in this
Agreement or any document executed in connection herewith shall be invalid,
illegal or unenforceable in any respect under any applicable Law, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. In such event, the Parties shall
use their respective best efforts to negotiate in good faith, a substitute,
valid and enforceable provision or agreement which most nearly affects the
Parties' intent in entering into this Agreement.

8.8.       Notices. Each notice, demand or other communication to be given or
made under this Agreement shall be in writing and delivered by hand or
internationally recognized overnight air courier or transmitted by facsimile or
email to the relevant Party at its address, fax number or email address set out
below (or such other address, fax number or email address as the addressee has
by seven (7) Business Days' prior written notice specified to the other Party):

If to the Purchaser:

Stonebridge Capital Inc.

11F KFAS B/D, 211, Teheran-ro, Gangnam-gu, Seoul 06141, Stonebridge Capital Inc.

Attention: Hankook Park, Director

Fax: (+xx)x-xxx-xxx

Email: xxx

with a copy to (which shall not constitute notice):

Shin & Kim LLC

23F, D-Tower (D2), 17 Jongno 3-gil, Jongro-gu, Seoul 03155, Korea

Attention: Byung Tae Kim

Fax: (+xx)x-xxx-xxx

Email: xxx

If to the Seller:

Net1 UEPS Technologies, Inc.

Mailing Address: P.O. Box 2424, Parklands, 2121, Johannesburg, South Africa

Attention: Herman Kotze

Fax: (xx) xx xxx xxx

Email: hermank@net1.com

with a copy to (which shall not constitute notice):

Yulchon LLC

Parnas Tower 38Fl., 521 Teheran-ro, Gangnam-gu, Seoul 06164, Korea

Attention: Jin Kook Lee

Fax: (+xx) x-xxx-xxxx

Email: xxx

Any notice, demand or other communication so addressed to the relevant Party
shall be deemed to have been duly given (a) if delivered by hand or
internationally recognized overnight air courier, when actually delivered to the
relevant address, and (b) if transmitted by fax or email, on the date of
confirmation of receipt, provided that if such day is not a working day in the
place to which it is sent, such notice, demand or other communication shall be
deemed delivered on the next following working day at such place.

41

--------------------------------------------------------------------------------

8.9.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to constitute an original but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telefacsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Agreement.

8.10. No Third Party Beneficiary. This Agreement is solely for the benefit of
the Parties and permitted assigns, and this Agreement shall not otherwise be
deemed to confer upon or give to any other third party, including any creditor,
any remedy, claim, liability reimbursement, cause of action or other right.

8.11.      Language. This Agreement shall be executed in the English language.

[Signature Pages Follow]

42

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.

 

THE SELLER

 

NET 1 Applied Technologies Netherlands B.V.

 

By: Herman G. Kotzé

Name: Herman G. Kotzé

Title: Director

[Signature Page]

--------------------------------------------------------------------------------

PURCHASER

 

PayletterHoldings LLC.

 

By: /s/ Billy Sungwoo Lee__

Name:  Billy Sungwoo Lee

Title: Representative Director

 

[Signature Page]

--------------------------------------------------------------------------------

SCHEDULE A
CONDUCT OF BUSINESS PRIOR TO COMPLETION

The Seller shall procure that, between the time of entry into this Agreement and
the Completion, no Group Company does any of the following things without the
prior written consent of the Purchaser, such consent not to be unreasonably
withheld or delayed, provided that if the Seller does not receive any response
within five (5) Business Days, the Purchaser shall be deemed to have given
consent to such action:

1. make any substantial change in the nature or organisation of its business or
discontinue or cease to operate all or a material part of its business;

2. undertake any recapitalization, restructuring, reorganization, liquidation of
any Group Company;

3. transfer all or any material part of its business or assets to any other
Person;

4. borrow from financial institutions, issue any debt securities or otherwise
incur any indebtedness which would result in the increase of the outstanding
amount of such indebtedness of any Group Company as of the date hereof by more
than KRW 1,200,000,000;

5. acquire or dispose of any securities, interests in any entity, assets,
business or undertakings having an aggregate value in excess of KRW
1,200,000,000, in each case other than in the Ordinary Course of Business;

6. make any capital expenditure in excess of KRW 1,200,000,000; individually or
in the aggregate, or except for the capital expenditures disclosed by or on
behalf of the Seller to the Purchaser prior to the date hereof;

7. (i) merge or consolidate with or into any other Person, (ii) establish joint
ventures, partnerships or subsidiaries, whether or not wholly owned, or (iii)
enter into any proposed transaction or series of related transactions involving
a change of control or any liquidation, dissolution or winding-up of any Group
Company;

8. make or provide any loan or enter into any finance agreement other than
credit extended or received in the Ordinary Course of Business;

9. repay any loan except for any repayment or setoff by a Group Company to
another Group Company or in accordance with the terms of any written agreement
executed prior to the date of this Agreement or in the Ordinary Course of
Business, provided that for the avoidance of doubt, the repayment of any amounts
due under any revolving credit facility shall be considered in the Ordinary
Course of Business;

10. create any Encumbrance over any of its assets or undertaking other than (i)
in the Ordinary Course of Business or (ii) as required under any existing
finance documents;

11. enter into any guarantee, indemnity or similar undertaking, other than in
the Ordinary Course of Business;

[Schedule A]

--------------------------------------------------------------------------------

12. create, allot, issue, acquire, repay, reclassify, redeem, reduce or
repurchase any share capital of any Group Company or any options, warrants or
other securities that are convertible into, or exercisable or exchangeable for,
such shares or do any act which has the effect of diluting or reducing the
effective direct or indirect Equity Interest of the Seller in the Company or the
Company in KSNET;

13. split, combine, subdivide, reclassify or redeem, or purchase or otherwise
acquire, any outstanding securities of any Group Company, or undertake a capital
reduction of any Group Company;

14. declare, make or pay any dividend or other distribution to the Seller or its
Affiliates (other than a Group Company);

15. (i) grant or announce any increase in wages, salaries, compensation, bonuses
or incentives payable to any Employee, (ii) establish or increase or promise to
increase any benefits under any employee benefit plan, (iii) terminate any
director, officer or employee, (iv) hire or make an offer to hire any new
employee or independent contractor with annual compensation in excess of KRW
100,000,000); (v) enter into any, adopt, amend or terminate any employment,
change in control, severance or similar agreements with any Employee or
independent contractor, (vi) accelerate the time of payment or vesting of, or
lapsing of restrictions with respect to, or fund or otherwise secure the payment
of, any compensation or benefits under any employee benefit plan, in each except
(A) as may be required under applicable Law, (B) pursuant to the employee
benefit plans or collective bargaining agreements of the Group Companies in
effect on the date hereof, (C) in the ordinary course of business, (D) payment
of any accrued or earned but unpaid compensation, or (E) pursuant to employment,
retention or similar type of Contracts in effect as of the date hereof;

16. enter into or recognize any labor union or enter into or amend any
collective bargaining agreement or any other agreement with the trade union,
works council or other representative group of the Employees;

17. enter into, amend, modify, amend or terminate any Material Contract, save
for (i) any new lease agreements to the extent materially consistent with
economic terms set forth therein and (ii) any replacement or renewed lease
agreements following the expiry of any existing lease agreement to the extent
materially consistent with the pricing terms set forth therein;

18. other than in the Ordinary Course of Business, enter into any agreement or
transaction with a value in excess of KRW 1,200,000,000 between any Group
Company, on the one hand, and any Seller or any of its Affiliates, on the other
hand.  For the avoidance of doubt, any such agreement or transaction not
exceeding such monetary thresholds shall be on arms' length terms;

19. sell, transfer, grant any security interest in or otherwise encumber or
dispose of any Group Company's Business Intellectual Property to any other
Person or abandon, allow to lapse, disclaim or dedicate to the public or fail to
make any filing, pay any fee or take any other action necessary to prosecute and
maintain in full force and effect any Group Company's Intellectual Property;

[Schedule A]

--------------------------------------------------------------------------------

20. amend or alter the articles of incorporation or other constitutional
documents of any Group Company;

21. appoint, remove or change the independent auditor or independent public
accountants of any Group Company;

22. make any change to the accounting principles, procedures, practices or
policies by reference to which its accounts are drawn up (other than as required
in order to comply with any changes to the relevant accounting standards);

23. commence, dismiss or settle any Action the claim value of which is KRW
1,200,000,000 or more or with any Governmental Authority;

24. fail to keep in force insurance policies or replacement or revised
provisions providing insurance coverage with respect to the assets, operations
and activities of the Group Companies as are currently in effect;

25. prepare or file any Tax Return inconsistent with past practice, adopt any
method on any such Tax Return that is inconsistent with methods used in prior
periods, make any Tax election, amend any Tax Return, enter into any tax
allocation agreement, tax sharing agreement, tax indemnity agreement or a
similar Contract, settle or compromise any Tax contest, enter into any closing
agreement or similar agreement relating to Taxes, otherwise settle any dispute
relating to Taxes, or request any ruling or similar guidance with respect to
Taxes;

26. change its residence for Tax purposes; or

27. agree to do any of the foregoing, whether such agreement takes effect on or
at any time after the date of this Agreement.

[Schedule A]

--------------------------------------------------------------------------------

SCHEDULE B
SELLER DISCLOSURE SCHEDULES 

 

[Schedule B]

--------------------------------------------------------------------------------

EXHIBIT 2.2(C)

FORM OF PLEDGE AGREEMENT

PLEDGE AGREEMENT

This Pledge Agreement (this "Pledge Agreement") is entered into as of [•], 2020
(the "Effective Date") by and between NET 1 Applied Technologies Netherlands
B.V. ("Pledgor"), a company established and existing under the laws of the
Netherlands with its registered office at Strawinkylaan 3105, 1077ZX, Amsterdam,
Netherlands, and PayletterHoldings LLC. ("Pledgee"), a company incorporated and
existing under the laws of Korea with its registered office at 223, Yeoksam-ro,
Gangnam-gu, Seoul, 06224, Korea.  Pledgor and Pledgee shall be individually
referred to as a "Party" and collectively as the "Parties".

RECITALS:

WHEREAS, Pledgor and Pledgee entered into that certain Purchase Agreement (the
"PA") dated as of January 23, 2020, pursuant to which Pledgor agreed to sell to
Pledgee, and Pledgee agreed to purchase from Pledgor, the Ownership Interest. 
Capitalized terms used herein shall have the same meanings defined in the PA
unless otherwise defined herein; and 

WHEREAS, immediately following the payment of the Contract Deposit in accordance
with Section 2.2(b) of the PA into the bank account (the "Bank Account") held in
the name of Pledgor at [•] Branch of KEB Hana Bank (the "Bank"), details of
which shall be as set forth on Annex A, in order to secure the obligation of
Pledgor to return the Contract Deposit (and interest accrued thereon) upon the
occurrence of an event requiring such return pursuant to Section 7.2(b)(ii) of
the PA (the "Secured Obligation"), Pledgor desires to establish a first priority
kun-pledge in favor of Pledgee over the Bank Account, in accordance with Section
2.2(c) of the PA and subject to the terms and conditions hereof. 

NOW, THEREFORE, the Parties agree as follows:

ARTICLE 1.   ESTABLISHMENT OF PLEDGE

1.1  Pledgor, as the legal and beneficial owner of the Bank Account, hereby
establishes a first priority kun-pledge ("il-sun-wi-kun-jil-kwon") in favor of
Pledgee, on its right to claim the Contract Deposit in the Bank Account and
interest accrued thereon from the Bank (the "Deposit Claim Right", and such
pledge being the "Pledge"), and Pledgee hereby accepts such Pledge, as
collateral security for the due and punctual payment, performance and discharge
of the Secured Obligation. 

1.2 Pledgor shall, on the Effective Date and immediately following its receipt
of the Contract Deposit from Pledgee, (a) send the Notification and Acceptance
of Establishment of Pledge in the form and substance set forth in Attachment 1.2
to the Bank, (b) procure from the Bank an acceptance of the Notification and
Acceptance of Establishment of Pledge with a fixed date seal affixed thereon,
and (c) deliver an original thereof to Pledgee.

[Exhibit]

--------------------------------------------------------------------------------

ARTICLE 2.  OBLIGATIONS OF PLEDGOR

2.1 Pledgor shall not assign, transfer, sell, further pledge or otherwise
encumber the Deposit Claim Right.

2.2 Pledgor shall procure that (a) the Deposit Claim Right is not attached or
provisionally attached, and (b) the Bank does not have any right to set off any
of its claims against Pledgor against the Deposit Claim Right. 

ARTICLE 3.   SCOPE OF PLEDGE

The scope of the Pledge shall extend to the balance of the Bank Account,
including the Contract Deposit and any interest accrued thereon.

ARTICLE 4.   ENFORCEMENT OF PLEDGE

Upon a failure by Pledgor to perform the Secured Obligation in full, Pledgee
shall become forthwith entitled, as and when it sees fit, to put into force and
to exercise all or any of the power possessed by Pledgee as the pledgee of the
Deposit Claim Right in or towards the satisfaction of the Secured Obligation,
including the right and power to demand, sue for, collect or receive, in the
name of Pledgee, any money or property at any time payable or receivable on
account of or in exchange for any of the Deposit Claim Right, but shall be under
no obligation to do so.

ARTICLE 5.   TERMINATION OF PLEDGE

5.1 The Pledge shall be deemed automatically terminated concurrently upon the
Completion pursuant to Section 2.5 of the PA, in which case the Contract
Deposit, including any interest accrued thereon, shall be retained by Pledgor.

5.2 In the event the PA is terminated and, as a result of such termination, the
Contract Deposit, including any interest accrued thereon, is forfeited for the
benefit of, and retained by, the Seller in accordance with Section 7.2(b)(i) of
the PA, the Pledge shall be deemed automatically terminated at the time of such
termination of the PA.

5.3 In the event the PA is terminated and Pledgor is obligated to return the
Contract Deposit, including any interest accrued thereon, in accordance with the
terms of the PA, the Pledge shall be automatically terminated simultaneously
with such termination of the PA, and the Parties shall take actions required or
necessary to return the Contract Deposit to Pledgee pursuant to the terms of the
PA as soon as practicable, but in no event later than five (5) Business Days
from the date of the termination of the Pledge.

5.4 If the Pledge is terminated pursuant to Section 5.1 or Section 5.2 hereof,
Pledgee shall immediately give a notice of termination and release to the Bank
in the form and substance set forth in Attachment 5.4 to the Bank and take such
other actions requested by the Pledgor to effectuate and perfect the release of
the Pledge including delivering to Pledgor documents necessary for the release
of the Pledge.

[Exhibit]

--------------------------------------------------------------------------------

ARTICLE 6.   MISCELLANEOUS

The Parties hereby agree that the provisions of Sections 8.3 through 8.11 of the
PA shall apply to this Pledge Agreement, and are incorporated herein by
reference, mutatis mutandis. 

[Signature page follows.]

[Exhibit]

--------------------------------------------------------------------------------

IN WITNESSETH WHEREOF, the Parties have caused this Pledge Agreement to be
executed by their respective duly authorized representatives as of date first
written above.

 

  PLEDGOR:      

NET 1 APPLIED TECHNOLOGIES NETHERLANDS B.V.

 

 

 

By:

_________________________

Name:

Title:

 

 

PLEDGEE:


 

PAYLETTERHOLDINGS LLC.

 

 

 

 

 

By:

_____________________________

Name:

Title:

[Exhibit]

--------------------------------------------------------------------------------

Annex A to Pledge Agreement

Details of the Bank Account

Bank / Branch

Deposit Type

Account Number

[•]

[•]

[•]

[Exhibit]

--------------------------------------------------------------------------------

Attachment 1.2 to Pledge Agreement

Notification and Acceptance of Establishment of Pledge

[Bank form added]

[exhibit10-66x001.jpg]

[Exhibit]

--------------------------------------------------------------------------------

[exhibit10-66x002.jpg]

[Exhibit]

--------------------------------------------------------------------------------

[exhibit10-66x003.jpg]

[Exhibit]

--------------------------------------------------------------------------------

[exhibit10-66x004.jpg]

[Exhibit]

--------------------------------------------------------------------------------

Attachment 5.4 to Pledge Agreement

Notification for Termination and Release of Pledge

[Exhibit]

--------------------------------------------------------------------------------

[Bank form added]

[exhibit10-66x005.jpg]

[Exhibit]

--------------------------------------------------------------------------------

[exhibit10-66x006.jpg]

[Exhibit]

--------------------------------------------------------------------------------

EXHIBIT 4.5(A)
FORM RESIGNATION LETTER

Date: ____________, 2020

[Name of Company]

[Address]

Dear Sir,

I hereby resign as a [Director/Statutory Auditor] of [Name of Company] (the
"Company"), effective as of [⬤] (the "Resignation Date").  I confirm that with
this resignation, all authority granted to or by me in relation to the Company
is hereby terminated as of the Resignation Date.  I hereby undertake to do all
reasonable things necessary to effect this resignation.

In connection with my resignation, I hereby confirm that I have no claim against
the Company for any salary, wages, severance, unpaid vacation, unreimbursed
business expenses, claims for indemnification, debts, fees, benefits or loss of
office, or on any other account whatsoever, and I release the Company from, and
waive my rights in relation to, any and all claims I have or may have against
the Company.

This resignation letter has been voluntarily prepared, and will not be revoked,
and I will not claim the cancellation or nullification thereof.

Sincerely,

 

________________________

Name:

[Note: For a Korean citizen, affix personal registered seal and attach a
Certificate of Personal Registered Seal.  For a foreigner, this document must be
properly executed pursuant to one of the following methods: (1) if executed in
the signer's home country, then by a duly registered public notary in such
country, (2) if executed outside the signer's home country (residing abroad in a
country other than Korea), then by legalization by either the consulate/embassy
of Korea or the consulate/embassy of the signer's home country located in such
country, or (3) if executed in Korea, then by a duly registered public notary in
Korea.]

[Exhibit]

--------------------------------------------------------------------------------